DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	The instant application, filed 27 August 2020, claims priority to US provisional application 62/892,114, filed 27 August 2019.

Election/Restrictions
Applicant's election with traverse of the following species in the reply filed on 28 September 2022 is acknowledged.  

Species election 1: Applicant was required to elect a single polypeptide/polynucleotide structure for the IL13Rα2 CAR of the invention. Applicant elected HCDRs (1-3) and LCDRs (1-3) comprising amino acid sequences of SEQ ID NO:s 1, 2, and 4 and SEQ ID NO:s 5-7; a heavy chain variable region of SEQ ID NO: 8 (polynucleotide SEQ ID NO: 57) and a light chain variable region comprising amino acid sequence SEQ ID NO: 9 (polynucleotide SEQ ID NO: 61); scFv fragments comprising amino acid sequences of SEQ ID NO: 10 or 11 (polynucleotide SEQ ID NO: 133 or 138); and CAR polypeptide SEQ ID NO: 23 (polynucleotide SEQ ID NO: 65 or 66) having a CD8a transmembrane domain, a 4-1BB costimulatory domain, and a human CD3z intracellular domain.

Species election 2: Applicant was required to elect a single structure for the CAR elected in species election 1. Applicant elected a CAR comprising a CD8a transmembrane domain, a 4-1BB (CD137) costimulatory domain, and a human CD3z intracellular signaling domain.

Species election 3: Applicant was required to elect a single combination using the IL13Ra2 CAR elected in species election 1. Applicant elected a second CAR capable of binding to EGFR in combination with a sequence encoding an inhibitor of immune checkpoint.

Species election 3a: If applicant elected a second CAR capable of binding to EGFR in species election 3, applicant was required to further elect a single structure for the CAR. Applicant elected a second CAR comprising a CD8alpha transmembrane domain, 4-1BB costimulatory domain, and CD3z intracellular signaling domain.

Species election 3b: If applicant elected a sequence encoding an inhibitor of immune checkpoint in species election 3, applicant was further required to elect a single immune checkpoint. Applicant elected CTLA-4 as the immune checkpoint.

Species election 4: Applicant was required to elect a single nucleic acid structure for the combination elected in species election 2. Applicant elected a first polynucleotide sequence encoding a first CAR and a second polynucleotide sequence encoding a second CAR that targets EGFR. 

The traversal is on the grounds that the search and examination burden on the Examiner is not undue.  This is not found persuasive because the application reads on numerous species creating multiple independent and distinct structures. MPEP 806.04 teaches that “Where an application includes claims directed to different embodiments or species that could fall within the scope of a generic claim, restriction between the species may be proper if the species are independent or distinct. However, 37 CFR 1.141 provides that an allowable generic claim may link a reasonable number of species embraced thereby. The practice is set forth in 37 CFR 1.146”.
	
The requirement is still deemed proper and is therefore made FINAL.

Claims 5-9, 22-24, 34-36, 55-61, 64-65, 72, 76-78, 96-98, 106-109, and 111-120 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 September 2022.

Claims 1-4, 10-21, 25-33, 37-54, 66-71, 73-75, 79-95, 99-105, and 110 read on the elected species are under examination in the instant office action to the degree that read on the elected species. 

It is noted that the claim set of 27 August 2020 claims 62 and 63 are excluded. Applicant is reminded that any amendments to the claims must follow the guidelines of 37 CFR 1.121 regarding the manner of making amendments in applications, specifically 37 CFR 1.121(c) regarding claim amendments. 

In searching for the species elected in species elections 2 and 3a, art was found that read on the broader genus of the claims regarding the CAR components. The species elections were extended to include the additional components and, subsequently, the art was applied in the instant office action to expedite prosecution.

Information Disclosure Statement
The information disclosure statement filed 28 September 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The following reference was cited on the IDS but was not found in the file wrapper:
L.A. Johnson, et al., “Rational development and characterization of humanized anti-EGFR variant III chimeric antigen receptor T cells for glioblastoma”, Science Translation Medicine, 7:275, 275ra22 (2017).
The reference was not considered and was lined through on the IDS.
The following reference was found in the file wrapper but was not cited on the IDS. The reference was not considered.
L.A. Johnson and C.H. June, “Driving gene-engineered T cell immunotherapy of cancer”, Cell Research, 27, 38-58 (2017).




Claim Objections
Claim 72 is objected to for the following informalities:
The instant claim is drawn to “A modified immune cell or precursor cell thereof, comprising a chimeric antigen receptor (CAR) capable of binding IL13Ra2, wherein the CAR comprises an amino acid sequence at least…. Identical to SEQ ID NO: 21 and 22”. SEQ ID NO:s 21 and 22 are scFv fragments of the IL13Ra2 antibody Hu08 (as shown in the table on specification page 62). While CARs can comprise scFv fragments, it is suggested that the wording of the claim be modified to “A modified immune cell or precursor cell thereof, comprising a chimeric antigen receptor (CAR) capable of binding IL13Ra2, wherein the CAR comprises a single-chain variable fragment (scFv) comprising an amino acid sequence at least…. Identical to SEQ ID NO: 21 and 22”. This suggestion is made to more distinctly claim the invention and also to match the format of other claims, such as claim 71.

Claim 85 is objected to for the following informalities:
The instant claim lists “EGFRA289T” twice in row 3. Amendment to remove the repeated “EGFRA289T” is recommended.

Claim 94 is objected to for the following informalities:  
The instant claim currently states “The method of any claim 90, further comprising”. Amendment to remove the unnecessary “any” from the claim is recommended.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 33, 35-37, 39-43, 51-54, 59, 69-78, 80-83, 90-98, 100-103, 109, 111, 119, and 120 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 18, 33, 35-37, 39-43, 52-54, 59, 70-72, 77, 81-83, 91-93, 97, 101-103, 109, 111, 119, and 120, the instant claims are drawn to amino acid sequences, or nucleic acid sequences which encode said the amino acids, which bind to IL13Ra2 or EGFR for use in the construction of CARs or BiTEs. In some claims (such as claims 91-93, and 101-103) the limitations further claim the use of the structures in the treatment of glioblastoma. The instant claims contain subject matter (1-20% allowable variance in the sequences disclosed; claimed as 80%-99% identity of sequences) that was not described in the specification in such a way as to reasonably convey to one of ordinary skill in the relevant art that the inventor or a joint inventor was in possession of the claimed invention at the time that the application was filed.
The instant disclosure teaches that “’Identity’ as used herein refers to the subunit sequence identity between two polymeric molecules particularly between two amino acid molecules, such as between two polypeptide molecules. When two amino acid sequences have the same residues at the same positions; e.g., if a position in each of two polypeptide molecules is occupied by an arginine, then they are identical at that position. The identity or extent to which two amino acid sequences have the same residues at the same positions in an alignment is often expressed as a percentage. The identity between two amino acid sequences is a direct function of the number of matching or identical positions; e.g., if half (e.g., five positions in a polymer ten amino acids in length) of the positions in two sequences are identical, the two sequences are 50% identical; if 90% of the positions (e.g., 9 of 10), are matched or identical, the two amino acids sequences are 90% identical” (instant specification, page 41, lines 1-11). 
The instant disclosure, however, does not speak to the structure-function relationship between the amino acid sequences/nucleic acids and their claimed use nor does it indicate at which locations in the amino acid sequences, or in the nucleic acids encoding them, variation(s) can be made such that the polypeptides can still function in binding IL13Ra2 or EGFR as required by the composition and method claims. Furthermore, there is no indication in regards to which amino acids/nucleic acids would need to be conserved such that the structures can serve as treatment methods for glioblastoma as required by the method claims. 
The state of the art generally regards the structure-function relationship between polypeptides and their ability to bind and/or treat cancers as being unpredictable. As such, there is no guidance in the prior art as to how one of ordinary skill in the art could modify the amino acid or nucleic acid sequences with the claimed 1-20% variation while ensuring that the polypeptides maintain functionality as claimed. 
For example, Rabia, L.A. et al (2018) Understanding and overcoming trade-offs between antibody affinity, specificity, stability and solubility Biochem Eng J 137; 365-374 teaches natural properties of antibodies such as affinity, specificity, stability, solubility and effector functions as well as common challenges during antibody optimization such as improvements in one property (e.g., affinity) can lead to deficits in other properties (e.g., stability)” (abstract). Rabia further teaches that “most antibodies identified during the initial discovery process are not suitable for therapeutic use and require additional optimization. For example, the binding affinities of some lead antibodies are not high enough for therapeutic applications and must be enhanced through in vitro antibody display methods” (page 2, paragraph 3).  Rabia states that “a final key area of future work is the development of improved computational methods for predicting mutations in antibody CDRs and frameworks that co-optimize multiple antibody properties… Future efforts will also need to improve structural predictions of antibody CDRs – especially the long and highly variable heavy chain CDR3 – to accurately predict CDR mutations that are beneficial to different antibody properties” (page 10, paragraph 2). Rabia is focused on purposeful mutations designed to enhance antibody properties and these teachings demonstrate the overall function of the protein is impacted based on mutations that occur in the amino acid sequence both in the framework regions and the CDRs. Additionally, Rabia teaches that there are many factors that are also important to antibody function beyond just affinity (such as specificity, stability, solubility, and effector function). 
	Based on the teachings of Rabia, even a single mutation in the binding regions of the polypeptide sequences claimed, particularly in the CDRs which are the art acknowledged binding domain of antibodies, could result in a binding domain that is not functional or suitable for binding to the claimed target antigen. Furthermore, Rabia teaches that binding affinity alone is not enough to guarantee therapeutic use. That is to say that making a mutation and testing for IL13Ra2 and/or EGFR binding capacity alone is not enough to ensure that binding domain will be useful for therapeutic treatment.
	The prior art also speaks to the unpredictable nature of amino acid modifications in CAR domains. 
For example, Ramos C.A., et al., (2016) CAR-T Cell Therapy for Lymphoma Annu. Rev. Med. 67; 165-183 teaches the basic design of CARs and the use of CAR T cell therapy in the treatment of lymphomas (abstract). Ramos teaches that the effectiveness of the CAR depends on numerous things including the affinity of the CAR itself (page 167, paragraph 2, Design of CAR Ectodomains), as well as the components of the ectodomain such as the presence of a flexible linker and the type of elements connecting the ecto- to the endodomain (hinge and transmembrane regions). Ramos teaches that “hinge and transmembrane regions can affect CAR-T cell function profoundly by modifying the length and flexibility of the resulting CAR, its cell surface density, its tendency to self-aggregate and produce T cell exhaustion by tonic signaling, and its potential binding to molecules other than the intended target” (page 167, paragraph 3 – page 168, paragraph 1). Based on this teaching, a modification to even one nucleotide or amino acid in a CAR domain could result in an encoded CAR polypeptide that is not functional or suitable for the intended use as binding to IL13Ra2 or EGFR as claimed in the composition and method claims or as a treatment for glioblastoma as claimed in the method claims.
	Overall, it is not evident that applicant was in possession of nucleotide sequences and amino acid sequences at least 80-99% identical to those claimed which were known to be functional in binding to IL13Ra2 or EGFR as claimed in the composition and method claims, or as a treatment for glioblastoma as claimed in the method claims at the time that the instant application was filed. Therefore, the allowable variances of 1%-20% (sequence at least 80%-99% identical) in the instant claims were found not to meet the written description requirement of 35 U.S.C. 112(a).


Regarding claim 51, 69, 80, 90, and 100, the instant claims are drawn nucleic acids that encode CAR(s) (claim 51), modified immune cells that express CAR(s) (claims 69 and 80), methods of treating glioblastoma with cells modified to express CAR(s) (claims 90 and 100) and all claim the heavy and light chain CDRs of CARs capable of binding to IL13Ra2. Based on the current language of the claims, a range of different IL13Ra2 binding regions comprising many different HCDR and LCDR combinations could be made and are disclosed under the limitation that the CARs produced with them will bind to IL13Ra2 and (in the case of claim 90 and 100) treat glioblastoma. There is no evidence in the disclosure that antibodies with every combination possible presented in the instant claims were isolated or tested for their binding capacity to IL13Ra2, thus it is not demonstrated to one of ordinary skill in the art that applicant was in possession of these antibodies at the time of filing. In the specification, the antibodies Hu07 and Hu08 are disclosed as binding to IL13Ra2 with the following HCDR and LCDR combinations (Table 1, pages 61-62):

    PNG
    media_image1.png
    183
    604
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    127
    600
    media_image2.png
    Greyscale

The CDR combinations shown in the table above (HCDRs 1-3 and LCDRs 1-3) in combination, represent the antibodies that applicant was in possession of at the time of filing. The current wording of the instant claims allows for combinations in which the CDRs of antibody Hu07 and Hu08 are intermixed. For example, the binding region of the IL13Ra2 binding CAR could comprise HCDRs 1-3 of SEQ ID NO:s 1, 13, and 4, respectively; and LCDRs 1-3 of SEQ ID NO:s 16, 3, and 18, respectively. In this case, not only was the antibody not isolated, or taught to have been isolated in the instant disclosure, but there is also no indication of what it would potentially bind to or guarantee that it would bind to IL13Ra2.
Overall, it is not evident from the disclosure that every CDR combination possible in the instant claims would result in an antibody that binds to IL13Ra2, nor does the disclosure demonstrate that applicant was in possession of each and every antibody binding domain possible with the combinations at the time of filing. Therefore, claims 51, 69, 80, 90, and 100 were found not to meet the written description requirement.

Regarding claims 39 and 40, the instant claims are drawn to the nucleic acid of claim 30 and claim the amino acid sequence of the heavy chain variable region (claim 39) and the light chain variable region (claim 40) of the antigen binding domain that binds to EGFR (per claim 30). The separation of the heavy and light chain variable region claims a genus of antigen binding domains in which the heavy or light chains claimed can exist separately with alternative heavy and light chain variable regions. For example, as claim 39 is only limiting the heavy chain variable region, this variable region can be paired with any light chain variable region in a CAR and fall under the limitation of binding to EGFR. 
The disclosure does not adequately support the structure-function relationship required to identify variable regions that could be paired with those claimed while maintaining binding functionality as claimed, nor does the disclosure demonstrate to one of ordinary skill in the art that applicant was in possession of an adequate number of species of the genius of binding domains claimed. The instant disclosure identifies the EGFR binding antibody 806 comprising the following heavy and light chain variable region together in a single binding structure for the construction of CARs (specification, page 63):

    PNG
    media_image3.png
    59
    599
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    60
    602
    media_image4.png
    Greyscale

These EGFR binding components, together in a single structure, represent the EGFR binding region that applicant was in possession of at the time of filing. Not only do the current claim limitations cover an entire genus of binding structures for which an adequate number of species was not disclosed, but the state of the art prior to the effective filing date of the claimed invention further demonstrates that antibody (or fragments thereof) functionality depend on the entire binding region structure, not just isolated fragments of the structure that can be predictably paired with fragments from other antibodies. 
For example, Chailyan, A., et al (2011) The association of heavy and light chain variable domains in antibodies: implications for antigen specificity FEBS Journal 278; 2858-2866 teaches that “the antigen- binding site of immunoglobulins is formed by six regions, three from the heavy chain variable domains, and three from the light chain variable domains which, on association of the two chains, form the conventional antigen binding site of the antibody” (abstract). Chailyan teaches that the mode of interaction between the heavy and light chain variable domains impacts the relative position of the binding loops and has an effect on the overall conformation of the binding site (abstract). Chailyan is demonstrating that the interaction between the heavy and light chain variable domains effects the conformation of the antibody and therefore the antibodies ability to recognize and bind to its target. Furthermore, the teachings of Chailyan point out that the binding site is formed by the combination of the heavy and light chain CDRs (six regions) together.
As there is no disclosed or art-recognized correlation between structure and function, it would be impossible for one of ordinary skill in the art to predict which heavy and light chain variable region combinations would result in a structure that binds to EGFR. This is particularly the case in the absence of the full complement of light and heavy chain CDRs of the disclosed antibody.
The binding region discussed above, with the heavy and light chain variable domains combined in a single structure, represent the binding domain that applicant was in possession of at the time of filing. Based on the current claims, a limitless number of binding domains could be produced that contain only the heavy or light chain variable domain with little or no guarantee that these combinations would result in a CAR that binds to EGFR. This is particularly the case as it is known that the association between the heavy and light chain CDRs and variable domains affect the structural conformation and binding function of antibodies. Therefore, based on the disclosure and the state of the art at the time of filing, a skilled artesian would not have recognized that applicant was in possession of the claimed invention at the time of filing demonstrating that the instant claims do not meet the written description requirements of 35 USC 112a.

Claims 73-76, 78, 94-96, and 98 are rejected by virtue of their dependency on a rejected claim. 

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 86, 94, 95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 86, the instant claim is drawn to the modified cell of claim 79 and adds the limitation “wherein the modified cell is a modified immune cell and/or a modified T cell, and/or an autologous cell, and/or an autologous cell obtained from a human subject”. The use of and/or in the claim to separate alternatives of a Markush group renders the claim indefinite as it is unclear which alternatives or combination of alternatives are claimed. MPEP 2173.05(h) speaks to alternative limitations and Markush groups and states that “Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").” It is recommended that the claim be amended to follow one of the two Markush group formats disclosed in MPEP 2173.05(h) in order to more distinctly and clearly claim the invention.

Regarding claim 94, the instant claim is drawn to the method of claim 90 and adds the limitation “further comprising administering an inhibitor of an immune checkpoint, wherein the modified cell secretes the inhibitor of the immune checkpoint”. It is unclear based on the current wording of the claim whether the inhibitor of an immune checkpoint is administered to the subject in conjunction with the modified T cell in the method of claim 90 or if the modified cell secretes the inhibitor of the immune checkpoint. In the instant application, the claim is interpreted as claiming that the modified T cell of claim 90 secretes the inhibitor of the immune checkpoint and, therefore, the inhibitor does not need to be administered separately. 

Regarding claim 95, the instant claim is drawn to the method of claim 94 and adds the limitation “wherein the immune checkpoint is selected from the group consisting of CTLA-4, PD-1, and TIM-3 and/or wherein the immune checkpoint inhibitor of the immune checkpoint is selected from the group consisting of an anti-CTLA-4 antibody, an anti-PD-1 antibody, and an anti-TIM3 antibody and/or wherein the inhibitor of the immune checkpoint is co-administered with the modified T cell.” The use of and/or in the claim to separate alternative limitations renders the claims indefinite as it is unclear which alternative, or combination of alternatives, is claimed. MPEP 2173.05(h) speaks to alternative limitations and Markush groups and states that “Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").” It is recommended that the claim be amended to either include limitations in separate dependent claims or to follow one of the two Markush group formats disclosed in MPEP 2173.05(h) in order to more distinctly and clearly claim the invention.

Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10 and 95 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 10, the instant claim is drawn to the CAR of claim 1 and adds the limitation “wherein the CAR is capable of binding human and canine IL13Ra2”. Claim 1 teaches a CAR capable of binding human IL13Ra2 (see lines 1 and 2). Claim 10 fails to further limit the subject matter of the claim upon which it depends as it now expands the binding of the CAR to include canine IL13Ra2 in addition to human IL13Ra2. 

Regarding claim 95, the instant claim is drawn to the method of claim 94. The claim further limits the immune checkpoint or inhibitor and adds the limitation “and/or wherein the inhibitor of the immune checkpoint is co-administered with the modified T cell”. Claim 94 states that the method “further comprises administering and inhibitor of immune checkpoint, wherein the modified cell secretes the inhibitor of the immune checkpoint”. As discussed above in the rejection of claim 94 under 112(b), the claim is interpreted in the instant office action as meaning that the modified cell secretes the inhibitor of the immune checkpoint and not that the inhibitor is co-administered. Based on this interpretation, the inclusion of the co-administration of the inhibitor with the modified T cells fails to include all of the limitations of the claim upon which it depends. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-17, 19, 25-28, and 66-68 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2018/156711 A1 (Abate-Daga, D.) 30 August 2018, priority date 22 February 2017 (herein “Daga”) as evidenced by NCBI reference sequence NP_001139345.1.

Regarding claims 1 and 19 Daga teaches a chimeric antigen receptor (CAR) comprising an antigen-binding domain capable of binding human IL13Rα2 (abstract, “disclosed herein are chimeric antigen receptor (CAR) polypeptides that can be used with adoptive cell transfer to target and kill IL13Ra2-expressing cancers”; page 129, lines 7-9, “the term ‘subject’ refers to any individual who is the target of administration or treatment. The subject can be a vertebrate, for example, a mammal. Thus, the subject can be a human or veterinary patient”).
Daga further teaches that the CAR comprises a transmembrane domain and an intracellular domain (page 134, 1., “A chimeric antigen receptor (CAR) polypeptide, comprising an IL13Ra2 antigen binding domain, a transmembrane domain, an intracellular signaling domain, and a co-stimulatory signaling region”).
In the disclosure by Daga, CARs that recognize IL13Ra2-expressing melanoma cells were designed and expressed in human primary T cells (Figure 1, figure page 1/5, pdf page 138) which include a CAR with an scFv of Hu07-H2L (pages 131-132, Daga SEQ ID NO: 6). Daga SEQ ID NO: 6 was identified to comprise the following components based on the disclosure (page 105, lines 5-9):

    PNG
    media_image5.png
    354
    1390
    media_image5.png
    Greyscale

	The heavy chain variable region disclosed in the scFV of Daga comprises complementarity determining regions that are identical to those disclosed in instant SEQ ID NO:s 1, 2, and 4 (HCDRs) and SEQ ID NO:s 5, 6, and 7 (LCDRs)  as shown in the sequence above (CDRs are bolded) and in the alignments below:

Instant HCDRs of SEQ ID NO:s 1, 2, and 4 aligned with Daga, SEQ ID NO: 6:

    PNG
    media_image6.png
    216
    296
    media_image6.png
    Greyscale

Instant LCDRs of SEQ ID NO:s 5, 6, and 7 aligned with Daga, SEQ ID NO: 6:

    PNG
    media_image7.png
    220
    271
    media_image7.png
    Greyscale

In regards to claim 19, Daga further teaches polynucleotides and polynucleotide vectors encoding the disclosed IL13Ra2-specific CARs that allow expression of the IL13Ra2-specific CARs in the disclosed immune effector cells (page 107, lines 1-3). Daga further teaches that “nucleic acid sequences encoding the disclosed CARs, and regions thereof, can be obtained using recombinant methods known in the art” (page 107, lines 4-5).

Regarding claim 2, Daga teaches the CAR of claim 1 as discussed above.
As discussed in the rejection of claim 1, Daga teaches a CAR comprising the scFv of Hu07-H2L (pages 131-132, Daga SEQ ID NO: 6) with components identified as shown above in the rejection claim 1.
The heavy chain variable region of Daga SEQ ID NO: 6 comprises an amino acid sequence that is 97.4% identical to that of instant application SEQ ID NO: 8 as shown in the alignment below:

    PNG
    media_image8.png
    222
    737
    media_image8.png
    Greyscale

	Rounding the 97.4% to the whole number, the heavy chain variable domain taught by Daga matches the instant heavy chain variable domain with 97% identity, which meets the instant claim limitations of at least 80%, at least 85%, at least 90%, at least 95%, at least 96%, at least 96%, and at least 97% identical to SEQ ID NO: 8.
	Based on the current language of instant claim 2, this teaching by Daga alone meets the claim limitation as “and/or” separates the heavy and light chain variable domains. In an effort towards compact prosecution, the remainder of the limitation is examined below.
The light chain variable region of Daga SEQ ID NO: 6 comprises an amino acid sequence that is 95.1% identical to that of instant application SEQ ID NO: 9 as shown in the alignment below:


    PNG
    media_image9.png
    217
    735
    media_image9.png
    Greyscale

	Rounding the 95.1% identity to the whole number, the light chain variable domain taught by Daga matches the instant light chain variable domain with 95% identity, which meets the instant limitations of at least 80%, at least 85%, at least 90%, at least 95% identical to SEQ ID NO:9.
	Daga further teaches that in some cases, the anti-IL13Ra2 variable heavy chain domain comprises the amino acid sequence of SEQ ID NO: 33 (page 101, lines 9-14) and that in some cases the anti-IL13Ra2 variable light chain domain comprises the amino acid sequence of SEQ ID NO: 41 (page 102, lines 25-29). The heavy chain variable domain of SEQ ID NO: 33 taught by Daga is identical to instant application SEQ ID NO:8 and the light chain variable domain of SEQ ID NO: 41 taught by Daga is identical to instant application SEQ ID NO: 9, as shown in the ABSS alignments below:

Instant application SEQ ID NO: 8 aligned with Daga SEQ ID NO: 33 (HC variable region)

    PNG
    media_image10.png
    220
    736
    media_image10.png
    Greyscale



Instant application SEQ ID NO: 9 aligned with Daga SEQ ID NO: 41 (LC variable region)

    PNG
    media_image11.png
    219
    729
    media_image11.png
    Greyscale


Regarding claim 3, Daga teaches the CAR of claim 1 as discussed above.
Daga further teaches that the antigen-binding domain is an antibody fragment that specifically binds IL13Ra2 including a Fab or single-chain variable fragment (scFv) (page 1, lines 25-28).

Regarding claim 4, Daga teaches the CAR of claim 1 as discussed above.
As discussed in the rejection of claim 1, Daga teaches a CAR comprising the scFv of Hu07-H2L (pages 131-132, Daga SEQ ID NO: 6) with components identified as shown above in the rejection of claim 1 and shown below for clarity:

    PNG
    media_image5.png
    354
    1390
    media_image5.png
    Greyscale

Daga teaches that in the CARs disclosed are generally made up of three domains including an ectodomain, a transmembrane domain, and an endodomain. Daga teaches that the ectodomain comprises the IL13Ra2-binding region and is responsible for binding recognition and that it also, optionally, contains a signal peptide (SP) so that the CAR can be glycosylated and anchored in the cell membrane of the immune effector cell (page 5, lines 16-20). Based on the teachings of Daga, the signal peptide in the scFv of SEQ ID NO: 6 is optional and its use is to assist in anchoring the CAR in the cell membrane of an engineered cell. A skilled artesian would reasonable understand that the scFv region (the region associated with binding) comprises the HC variable region, linker, and LC variable region taught by Daga. These regions, in the order presented by Daga (HC-Linker-LC) are 91.4% identical to instant application SEQ ID NO: 10 as shown in the ABSS alignment below:


    PNG
    media_image12.png
    445
    758
    media_image12.png
    Greyscale

Rounding the 91.4% identity to the whole number results in a sequence that is 91% identical to instant application SEQ ID NO: 10 which meets the instant claim limitation of an scFv comprising an amino acid sequence at least 80%, 85%, and 90% identical to SEQ ID NO: 10. 


Regarding claim 10, Daga teaches the CAR of claim 1 as discussed above.
Daga further teaches that the CAR is capable of binding to IL13Ra2 (page 1, lines 18-20, “the disclosed CAR polypeptides contain an ectodomain [of] and IL13Ra2 binding agent that can bind IL13Ra2-expressing cancer cells”) and that the CAR is used in a method of providing an anti-tumor immunity in a subject with an IL13Ra2-expressing cancer (page 3, lines 30-32). Daga further teaches that “the subject can be a vertebrate, for example, a mammal. Thus, the subject can be a human or veterinary patient” (page 129, lines 7-9). A skilled artesian would anticipate that Daga’s teaching of “veterinary patient” would include canine.
It is further noted that the ability of the CAR to bind to human and canine IL13Ra2 is inherent to the structure of the CAR binding domain. MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). This is to say that the structure disclosed by Daga would inherently bind to human and canine IL13Ra2 as the binding domain comprises a structure matching that of the instant application.

Regarding claim 11, Daga teaches the CAR of claim 1 as discussed above. 
Daga further teaches that the transmembrane domain may be derived either from a natural or from a synthetic source and that, where the source is natural, the domain may be derived from any membrane-bound or transmembrane protein. Daga teaches examples from which the transmembrane region may be derived from including the alpha, beta, or zeta chain of the T-cell receptor, CD28, CD3 epsilon, CD45, CD4, CD5, CD8 (e.g., CD8 alpha, CD8 beta), CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137, CD154, or KIRDS2 (page 9, lines 22-29).

Regarding claim 12, Daga teaches the CAR of claim 1 as discussed above.
Daga further teaches that the transmembrane domain comprises a transmembrane domain of CD8, wherein the transmembrane domain of CD8 is a transmembrane domain of CD8 alpha (page 9, line 27; Figure 1, second structure, figure page 1/5, pdf page 138). Daga further discloses a sequence for the transmembrane domain of CD8 (page 104, lines 15-19) which is a portion of human CD8 alpha (as evidenced by NCBI reference sequence NP_001139345.1). 

Regarding claim 13, Daga teaches the CAR of claim 1 as discussed above.
Daga further teaches that the intracellular domain comprises a costimulatory signaling domain and an intracellular signaling domain (page 134, 1., “A chimeric antigen receptor (CAR) polypeptide, comprising an IL13Ra2 antigen binding domain, a transmembrane domain, an intracellular signaling domain, and a co-stimulatory signaling region”; page 3, lines 16-18, “the intracellular signaling domain is a CD3 zeta (CD3ζ) signaling domain, and the costimulatory signaling region comprises the cytoplasmic domain of CD28, 4-1BB, or a combination thereof”; Figure 1, second structure, figure page 1/5, pdf page 138).

Regarding claim 14, Daga teaches the CAR of claim 1 as discussed above.
Daga further teaches that the intracellular domain comprises a costimulatory signaling region comprising the cytoplasmic signaling domain of a costimulatory molecule selected from the group consisting of CD28, 4-1BB, OX40, PD-1, CD7, LIGHT, a ligand that specifically binds with CD38, CD27, CD2, LFA-1, CD30, CD40, ICOS, NKG2C, and B7-H3 (page 134, 6.). 

Regarding claim 15, Daga teaches the CAR of claim 1 as discussed above.
Daga further teaches that the intracellular domain comprises a costimulatory domain of 4-1BB (page 134, 6.; Figure 1, second structure, figure page 1/5, pdf page 138)

Regarding claims 16 and 17, Daga teaches the CAR of claim 1 as discussed above.
Daga further teaches that the intracellular signaling domain comprises the intracellular domain of CD3 zeta (CD3ζ) (page 134, 9., Figure 1, second structure, figure page 1/5, pdf page 138)

Regarding claim 25, Daga teaches the nucleic acid of claim 19 as discussed above.
Daga further teaches that the transmembrane domain comprises a transmembrane domain of CD8, wherein the transmembrane domain of CD8 is a transmembrane domain of CD8 alpha (page 9, line 27; Figure 1, second structure, figure page 1/5, pdf page 138). Daga further discloses a sequence for the transmembrane domain of CD8 (page 104, lines 15-19) which is a portion of human CD8 alpha (as evidenced by NCBI reference sequence NP_001139345.1). 

Regarding claim 26, Daga teaches the nucleic acid of claim 19 as discussed above.
Daga further teaches that the intracellular domain comprises a costimulatory signaling domain and an intracellular signaling domain (page 134, 1., “A chimeric antigen receptor (CAR) polypeptide, comprising an IL13Ra2 antigen binding domain, a transmembrane domain, an intracellular signaling domain, and a co-stimulatory signaling region”; page 3, lines 16-18, “the intracellular signaling domain is a CD3 zeta (CD3ζ) signaling domain, and the costimulatory signaling region comprises the cytoplasmic domain of CD28, 4-1BB, or a combination thereof”; Figure 1, second structure, figure page 1/5, pdf page 138).

Regarding claim 27, Daga teaches the nucleic acid of claim 26 as discussed above.
Daga further teaches that the intracellular domain comprises a costimulatory domain of 4-1BB (page 134, 6.; Figure 1, second structure, figure page 1/5, pdf page 138).

Regarding claim 28, Daga teaches the nucleic acid of claim 26 as discussed above.
Daga further teaches that the intracellular signaling domain comprises the intracellular domain of CD3 zeta (CD3ζ) (page 134, 9., Figure 1, second structure, figure page 1/5, pdf page 138).

Regarding claim 66, Daga teaches the nucleic acid of claim 19 as discussed above.
Daga further teaches vectors comprising the nucleic acid of the CAR (page 3, lines 21-23, “also disclosed are isolated nucleic acid sequences encoding the disclosed CAR polypeptides, vectors comprising these nucleic acids, and cells containing these vectors”).

Regarding claim 67, Daga teaches the vector of claim 66 as discussed above. 
Daga further teaches that the vector is selected from the group consisting of lentiviruses, adenoviruses, retroviruses, and adeno-associated viruses (page 107, lines 20-25). Daga further teaches that the nucleic acid can be cloned into a plasmid vector or expression vector (page 107, lines 15-19).

Regarding claim 68, Daga teaches the vector of claim 66 as discussed above. 
Daga further teaches that “expression of nucleic acids encoding CARs is typically achieved by operably linking a nucleic acid encoding the CAR polypeptide to a promoter, and incorporating the construct into an expression vector” (page 107, lines 10-12). Daga further teaches suitable promoters including elongation growth factor-1α (EF-1α).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 18, 71, and 92-93 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/156711 A1 (Abate-Daga, D.) 30 August 2018, priority date 22 February 2017 (herein “Daga”) as applied to claim 1 above, and in further view of US 9,828,428 B2 (Ma, D., et al) 28 November 2017 (herein “Ma”) and WO 2018/161017 A1 (Suri, V., et al) 07 September 2018, priority 03 March 2017 (herein “Suri”).

Regarding claim 4, it is first noted that claim 4 is already rejected above under 35 USC 102 as being anticipated by Daga. Additional claim limitations are rejected below in an effort towards compact prosecution. 
Daga teaches the CAR of claim 1 as discussed above. 
Daga further teaches that in some cases, the anti-IL13Ra2 variable heavy chain domain comprises the amino acid sequence of SEQ ID NO: 33 (page 101, lines 9-14) and that in some cases the anti-IL13Ra2 variable light chain domain comprises the amino acid sequence of SEQ ID NO: 41 (page 102, lines 25-29). The heavy chain variable domain of SEQ ID NO: 33 taught by Daga is identical to instant application SEQ ID NO:8 and the light chain variable domain of SEQ ID NO: 41 taught by Daga is identical to instant application SEQ ID NO: 9, as shown in the ABSS alignments below:

Instant application SEQ ID NO: 8 aligned with Daga SEQ ID NO: 33 (HC variable region)

    PNG
    media_image10.png
    220
    736
    media_image10.png
    Greyscale

Instant application SEQ ID NO: 9 aligned with Daga SEQ ID NO: 41 (LC variable region)

    PNG
    media_image11.png
    219
    729
    media_image11.png
    Greyscale

	
It is noted that while Daga teaches modified immune cells expressing CARs capable of binding IL13Ra2 and teaches heavy and light chain variable domains matching those of the instant claim, Daga does not specifically teach that the heavy and light chain variable domains are used in the same CAR or antibody structure.
Ma teaches anti-IL-Ra2 antibodies and antibody drug conjugates and methods for preparing and using the same (abstract). Ma teaches the humanized antibody hu07 with various heavy and light chain combinations including an antibody comprising a light chain variable region of SEQ ID NO: 48 (figure sheet 10 of 11, hu07 VL 1.7) and a heavy chain variable region of SEQ ID NO: 41 (figure sheet 9 of 11, hu07 VH 1.5; column 12, rows 3-9, “antibody comprising a first amino acid sequence that is…identical to SEQ ID NO: 48 and a second amino acid sequence that is… identical to SEQ ID NO: 41). The amino acid sequences of SEQ ID NO: 41 and 48 taught by Ma, in the same antibody, are identical to those disclosed in Daga SEQ ID NO:s 33 and 41, respectively, indicating that the antibody recognizes and binds IL13Ra2 when the heavy and light chain variable regions disclosed are combined.
Based on the teachings of Ma, it would have been obvious to a skilled artesian that using the VH and VL regions taught by Daga as SEQ ID NO:s 33 and 41 in the same CAR structure would result in a binding domain that can recognize and bind to IL13Ra2. A skilled artesian would be motivated to use these specific chains as they are part of known and characterized anti-IL13Ra2 antibody.
Daga, however, teaches that the CAR comprises a linker between the VH and VL domains having an amino acid sequence of GSTSGSGKPGSGEGSTKG (Page 105, lines 5-7, SEQ ID NO: 14). While Daga does not disclose that the linker is GGGGSGGGGSGGGGS, which is used in the instant scFvs, this is a linker that is known in the art used in the joining of heavy and light variable regions to form scFv regions.
	For example, Suri teaches immunotherapeutic agents including chimeric antigen receptors comprising an extracellular targeting moiety, a transmembrane domain, an intracellular signaling domain; and optionally, one or more co-stimulatory domains (page 4, [0016]). Suri further teaches that the extracellular domain may be selected from a Fab fragment or a single chain variable fragment (scFv) (page 4, [0018]). Suri teaches that single chain Fv or scFv, refers to a fusion protein of VH and VL antibody domains, wherein these domains are linked together into a single polypeptide chain by a flexible linker. 
	Suri teaches linkers including GGGGSGGGGSGGGGS (page 95, row 2) which is further demonstrated in a CD19 scFv used to join the light and heavy chain variable regions (page 77, row 7, “CD19 scFv”).
	Using the anti-IL13Ra2 heavy and light chain variable regions taught by Daga (SEQ ID NO:s 33 and 41, respectively) with the linker taught by Suri, a skilled artesian would have arrived at a scFv domain that is identical to instant SEQ ID NO: 10, as shown in the ABSS alignment below:

    PNG
    media_image13.png
    379
    735
    media_image13.png
    Greyscale


Using the light and heavy variable regions disclosed by Daga in the opposite order (LC-linker-HC) with the linker disclosed by Suri, a skilled artesian would have arrived at a scFv domain that is identical to instant SEQ ID NO: 11, as shown in the ABSS alignment below: 

    PNG
    media_image14.png
    376
    742
    media_image14.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the linker disclosed by Suri in the construction of the scFv taught by Daga and Ma. A skilled artesian would have been motivated to make this combination and would have had a reasonable expectation of success as the linker taught by Suri is a known and commonly used linker in the construction of scFvs for use in CAR production. It would have further been obvious to a skilled artesian to create scFv domains both including HC-linker-LC and LC-linker-HC as both scFvs comprise the binding regions of an IL13Ra2 antibody. Furthermore, Daga teaches examples in which heavy and light chain order is interchanged and tested (see example 2, 131). 

Regarding claims 18 and 93, Daga teaches a chimeric antigen receptor (CAR) capable of binding IL13Ra2 (abstract, “disclosed herein are chimeric antigen receptor (CAR) polypeptides that can be used with adoptive cell transfer to target and kill IL13Ra2-expressing cancers”; page 129, lines 7-9, “the term ‘subject’ refers to any individual who is the target of administration or treatment. The subject can be a vertebrate, for example, a mammal. Thus, the subject can be a human or veterinary patient”).
Daga teaches that the structure of the CAR is defined by SP-IL13Ra2-HG-TM-CSR-ISD where SP is a signal peptide; IL13Ra2 is an IL13Ra2-binding domain; HG is an optional hinge; TM is a transmembrane domain; CSR is a co-stimulatory signaling region; ISD is an intracellular signaling domain, and “-“ is a bivalent linker (page 134, 7.). Daga further teaches a structure for the CAR in which TM is a transmembrane region from CD8, the CSR is 4-1BB and the ISD is CD3z (Figure 1, second figure, Figure page 1/5, pdf page 138). 
Daga teaches that the signal peptide is optionally included on the ectodomain so that the CAR can be glycosylated and anchored in the cell membrane of the immune effector cell (page 5, lines 18-21, and teaches that the signal peptide has the amino acid sequence of MVLLVTSLLLCELPHPAFLLIP (Daga SEQ ID NO: 15, page 105, lines 8-9).
Daga teaches that in some cases, the anti-IL13Ra2 variable heavy chain domain comprises the amino acid sequence of SEQ ID NO: 33 (page 101, lines 9-14) and that in some cases the anti-IL13Ra2 variable light chain domain comprises the amino acid sequence of SEQ ID NO: 41 (page 102, lines 25-29). As discussed above in the rejection of claim 4, Ma teaches that these structures are combined in a single antibody binding domain (figure sheet 10 of 11, hu07 VL 1.7; figure sheet 9 of 11, hu07 VH 1.5; column 12, rows 3-9, “antibody comprising a first amino acid sequence that is…identical to SEQ ID NO: 48 and a second amino acid sequence that is… identical to SEQ ID NO: 41). Based on the teachings of Ma it would have been obvious to a skilled artesian to use SEQ ID NO: 33 and SEQ ID NO: 41 taught by Daga in the same antibody/CAR construct as it is a known and characterized antibody.
Daga teaches that the CAR comprises a linker between the VH and VL domains having an amino acid sequence of GSTSGSGKPGSGEGSTKG (Daga SEQ ID NO: 14, page 105, lines 5-7).
Daga further teaches that the transmembrane domain is from CD8 and teaches amino acid sequences for the CD8 hinge and transmembrane domain (Daga SEQ ID NO: 9, page 104, lines 15-19).
Daga also teaches that the CAR comprises the costimulatory domain derived from 4-1BB and provides the amino acid sequence of a 4-1BB domain for use in the CAR construction (Daga SEQ ID NO: 12, page 104, lines 28-31).
Daga teaches that the intracellular signaling domain derived from CD3 zeta (CD3ζ) and provides an amino acid sequence for the domain (Daga SEQ ID NO: 13, page 104, line 32-page 105, line 4).
	Combining the amino acid sequences taught by Daga and Ma into the CAR structure disclosed by Daga results in CAR amino acid structures that are 91.5% and identical to instant SEQ ID NO: 23 and SEQ ID NO: 55 as shown in the ABSS alignments below:



Daga and Ma CAR aligned with instant SEQ ID NO: 23

    PNG
    media_image15.png
    750
    735
    media_image15.png
    Greyscale






Daga and Ma CAR aligned with instant SEQ ID NO: 55

    PNG
    media_image16.png
    750
    734
    media_image16.png
    Greyscale


	These teachings by Daga and Ma meet the instant claim limitation of a CAR comprising an amino acid sequence of at least 80%, 85%, and 90% identical to SEQ ID NO: 23 and 55. 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have constructed the CARs disclosed by Daga using the components shown above, particularly in view of Ma. A skilled artesian would have been motivated to make this combination in order to take advantage of components taught by Daga to be effective in the manufacturing and use of CARs in the treatment of IL13Ra2-expressing cancers.
	While the above structures defined by Daga and Ma meet the instant claim limitation, additional limitations are rejected below in an effort towards compact prosecution.
	While Daga teaches structures for the components of the CAR including the signal peptide, linker, CD8 transmembrane domain, 4-1BB costimulatory domain, and CD3zeta, these components are not identical to those used in the instant application either in regard to the species or the length of the sequence used. Interchangeable CAR components, however, are well known and characterized in the art.
	For example, Suri teaches immunotherapeutic agents including chimeric antigen receptors comprising an extracellular targeting moiety, a transmembrane domain, an intracellular signaling domain; and optionally, one or more co-stimulatory domains (page 4, [0016]). Suri also teaches common amino acid sequences for use in CARs.
	Suri teaches that the signal peptide can be a CD8a leader with the following amino acid sequence (page 77, row 13):

    PNG
    media_image17.png
    26
    823
    media_image17.png
    Greyscale

Suri further teaches that the extracellular domain may be selected from a Fab fragment or a single chain variable fragment (scFv) (page 4, [0018]). Suri teaches that single chain Fv or scFv, refers to a fusion protein of VH and VL antibody domains, wherein these domains are linked together into a single polypeptide chain by a flexible linker. Suri teaches linkers including GGGGSGGGGSGGGGS (page 95, row 2) which is further demonstrated in a CD19 scFv used between the light and heavy chain variable regions (page 77, row 7, “CD19 scFv”).
Suri teaches possible alternative portions of the CD8 transmembrane domain and hinge that can be used in the construction of CARs including the following sequence (page 77, row 9)

    PNG
    media_image18.png
    49
    821
    media_image18.png
    Greyscale

Suri teaches possible alternatives of the 4-1BB costimulatory domain that can be used in the construction of CARs including the following sequence (page 77, row 12):

    PNG
    media_image19.png
    64
    822
    media_image19.png
    Greyscale

Suri teaches possible alternatives of the CD3 zeta intracellular domain that can be used in the construction of CARs including the following sequence (page 61, row 1):

    PNG
    media_image20.png
    73
    763
    media_image20.png
    Greyscale

	Substituting in these known and characterized CAR components as alternative components in the CAR taught by Daga a skilled artesian would arrive at a CAR structure that is 97.6% identical to instant SEQ ID NO:s 23 and 55 as shown in the ABSS alignments below:


Daga, Ma, and Suri CAR aligned with instant SEQ ID NO: 23

    PNG
    media_image21.png
    750
    735
    media_image21.png
    Greyscale

	


Daga, Ma, and Suri CAR aligned with instant SEQ ID NO: 55

    PNG
    media_image22.png
    750
    748
    media_image22.png
    Greyscale


The sequences above are 98.4% identical to instant SEQ ID NO: 23 with 4 indels. The addition of these amino acids, however, would have been obvious to a skilled artesian. 
	For example, Daga teaches that in between each of the CAR components a bivalent linker can be placed (page 134, 7.). Suri further corroborates these teachings disclosing that “the CAR of the present invention may comprise one or more linkers between any domains of the CAR.” (page 72, [00225]). Suri further teaches that the linker may be of the amino acid sequences SG (page 78, row 7) or GS (page 95, row 3). 
	By combining the teachings of Daga, Ma, and Suri, it would have been obvious for a skilled artesian to arrive at the instantly claimed invention and a CAR comprising an identical sequence to that disclosed in instant SEQ ID NO:s 23 and 55.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of Daga and Ma with those of Suri and use the alternative amino acid sequences of the CAR domains in the structure taught by Daga and Ma. A skilled artesian would have been motivated to use these alternative domains and would have had a reasonable expectation of success in doing so as they have been demonstrated to be effective domains in the construction of CARs. Furthermore, based on the teachings of Daga, Ma, and Suri, it would have been obvious to a skilled artesian to include a two-peptide linker, such as SG or GS between any of the domains disclosed. A skilled artesian would have been motivated to make this addition as it is routine in the art of CAR construction.
	This conclusion of obviousness is further supported by MPEP 2141(III) which teaches exemplary rationales that may support a conclusion of obviousness including KSR (B) simple substitution of one known element for another to obtain predictable results. In this case, the substitution of a known amino acid sequence of one element for another of the same element is known in the art and would yield predictable results.
Regarding claim 93, Daga further teaches that the CAR is expressed by a by a modified T cell (page 124, lines 25-26, “typically, CAR-T cells are created using α-β T cells, however γ-δ T cells may be also be used”; lines 31-32, “the [cells] transduced with CARs may be autologous or allogenic”) and that the modified T cell is used in a method of treating a subject with IL13Ra2-expressing cancers, the method comprising administering an effective amount of an immune effector cell genetically modified to express the CAR (page 135, 15.). Daga further teaches that the cancer is glioblastoma (page 116, line 22).
Additionally, Ma teaches that “high levels of IL-13-Ra2 have been identified in a number of tumor cells, including pancreatic, breast, ovarian, and malignant gliomas” (column 1, lines 38-42) and teaches use of the IL13Ra2 antibodies in the treatment of a glioblastoma cell line (column 26, table 14, row 2). 

Regarding claims 71 and 92, As discussed above in the rejection of claim 4, Daga, Ma, and Suri teach a CAR that comprises scFv amino acid sequences that matches instant SEQ ID NO:s 10 and 11. 
Daga further teaches a modified immune cell comprising the chimeric antigen receptor (CAR) capable of binding IL13Ra2 (page 110, lines 26-27, “also disclosed are immune effector cells that are engineered to express the disclosed CAR”; abstract, “disclosed herein are chimeric antigen receptor (CAR) polypeptides that can be used with adoptive cell transfer to target and kill IL13Ra2 expressing cancers”, title “IL13Ra2-binding chimeric antigen receptors). 
Regarding claim 92, Daga further teaches that the CAR is expressed by a by a modified T cell (page 124, lines 25-26, “typically, CAR-T cells are created using α-β T cells, however γ-δ T cells may be also be used”; lines 31-32, “the [cells] transduced with CARs may be autologous or allogenic”) and that the modified T cell is used in a method of treating a subject with IL13Ra2-expressing cancers, the method comprising administering an effective amount of an immune effector cell genetically modified to express the CAR (page 135, 15.). Daga further teaches that the cancer is glioblastoma (page 116, line 22). Additionally, Ma teaches that “high levels of IL-13-Ra2 have been identified in a number of tumor cells, including pancreatic, breast, ovarian, and malignant gliomas” (column 1, lines 38-42) and teaches use of the IL13Ra2 antibodies in the treatment of a glioblastoma cell line (column 26, table 14, row 2). 

Claims 30, 38-41, 44, 46-50, and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge, M., et al (2013) Combinational targeting offsets antigen escape and enhances effector functions of adoptively transferred T cells in glioblastoma Molecular Therapy 21(11) 2087-2101 in view of WO 2017/027291 A1 (Jensen, M.C.) 16 February 2017. 

Regarding claims 30 and 110, Hedge teaches that preclinical and early clinical studies have demonstrated that chimeric antigen receptor (CAR)-redirect T cells are highly promising in cancer therapy (abstract). Through their studies, Hedge discloses that combination targeting of tumor-associated antigens could offset escape mechanisms in which the targeted antigen is no longer present on the tumor cells, but the cells maintain expression of nontargeted tumor-associated antigens (abstract). Hedge studied single-cell coexpression patterns of HER2, IL-13Ra2, and EphA2 in primary glioblastoma samples using multicolor flow cytometry and immunofluorescence and decided to cotarget HER2 and IL-13Ra2 in an attempt to maximally expand the therapeutic reach of the T cell product in the primary tumors studied (abstract). Hedge generated bispecific T cell products from healthy donors and from GMB patients by pooling T cells individually expressing HER2 and IL-13Ra2 specific CARs and by making individual T cells that coexpress both molecules. Hedge teaches that both HER2/IL-13Ra2 bispecific T cell products offset antigen escape producing enhanced effector activity in vitro immune-assays and in orthotopic xenogenic murine models. Hedge further teaches that T cells coexpressing HER2 and IL-13Ra2 CARs exhibited accentuated yet antigen-dependent downstream signaling and a particularly enhanced antitumor activity (abstract).
Hedge teaches that in preclinical models of GMB, CAR T cells have shown robust antitumor activity and are currently being investigated in phase I/II studies that target the glioma-restricted antigens IL-13Ra2, HER2, and EGFR (page 2087, right column, paragraph 1). 
Hedge discloses that T cells coexpressing HER2.CD28 ζ and IL-13Ra2.CD28 ζ (biCAR T cells) were generated by tandem retroviral transductions to express the second CAR molecule on a unispecific T cell platform such that the same unispecific T cell product was used in comparative experiments to normalize for heterogeneity in transduction efficiencies (page 2099, left column, paragraph 2). Hedge discloses that the IL-13Ra2 CAR comprises an IL-13Ra2 binding domain, a CD28 transmembrane domain and a CD28.ζ signaling domain (page 2098, right column, paragraph 3)
Overall, Hedge teaches that IL-13Ra2, HER2, and EGFR are currently being investigated as targets for CAR T cell therapy in the treatment of glioblastoma (page 2087, right column, paragraph 1) as well as the construction of bispecific CAR T cells that comprise a first polynucleotide sequence encoding a CAR capable of binding to IL13Ra2 and a second polynucleotide sequence encoding a CAR capable of binding to HER2, wherein the first and second CAR each comprise an antigen binding domain, a transmembrane domain, and an intracellular domain. 
While Hedge teaches the bispecific T cell comprising CARs that target IL13Ra2 and HER2, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have constructed a bispecific T cell comprising CARs that target IL13Ra2 and EGFR based on the teachings of Hedge. A skilled artesian would have been motivated to substitute the HER2 targeting CAR in the T cell with a CAR that targets EGFR in order to target another antigen known to be associated with glioblastoma and already has known CAR constructs that have been tested in clinical trials. Furthermore, as taught by Hedge, targeting two tumor-associated antigens offers enhanced anti-tumor activity (abstract), offset antigen escape, and achieve better tumor control, conferring survival advantage (page 2097, left column, paragraph 2).
It is noted, however, that Hedge teaches two separate polynucleotides for the CARs and does not disclose that they are contained in the same nucleic acid construct. The construction of multiple polynucleotides in a single nucleic acid vector, however, is routine in the art.
For example, Jensen teaches methods of engineering a bi-specific T cell expressing chimeric antigen receptors for promoting the in vivo expansion and activation of an effector cell and a second chimeric antigen receptor or TcR specific for a ligand on a tumor (abstract). Jansen teaches the use of a “ribosome skip sequence” which refers to a sequence that during translation, forces the ribosome to “skip” the ribosome skip sequence and translate the region after the ribosome skip sequence without formation of a peptide bond. Jansen teaches that several viruses, for example, have ribosome skip sequences that allow sequential translation of several proteins on a single nucleic acid without having the proteins linked via a peptide bond. Jansen teaches that in some alternatives of the disclosed invention, the nucleic acids comprise a ribosome skip sequence between the sequence for the chimeric antigen receptor and the sequence of the marker protein, such that the proteins are co-expressed and not linked by a peptide bond. Jansen further teaches that in some alternatives the ribosome skip sequence is a P2A, T2A, E2A, or F2A sequence (pages 82-83, [0091]).
Based on the teachings of Jensen, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included the first and second CAR taught by Hedge in a single nucleic acid where the polynucleotides for the CARs are separated by a ribosomal skip sequence as taught by Jensen. A skilled artesian would have been motivated to create the nucleic acid in this way and would have had a reasonable expectation of success in doing so, as it is a common method used in the art for creating a nucleotide sequence that encodes two separate polynucleotides as taught by Jensen.
In regards to claim 110, as discussed above, Hedge teaches the motivation to have two separate CARs (each including an antigen binding domain, transmembrane domain, and intracellular domain) expressed by the same T cell and Jensen teaches methods in which two polynucleotides encoding different CARs can be included in the same nucleic acid construct separated by a cleavable linker such as P2A, T2A, E2A, or F2A (pages 82-83, [0091]). Based on these teachings, a skilled artesian would recognize that Hedge modified by Jensen as discussed above meets the limitation of instant claim 110 where a polynucleotide sequence encodes a parallel CAR. 

Regarding claim 38, Hedge and Jensen teach the nucleic acid of claim 30 as discussed above.
Jensen further teaches a CAR directed against EGFR comprising an amino acid sequence of the scFv set forth in SEQ ID NO: 19 (page 69, [0060]). The scFv disclosed by Jensen contains identical CDRs to those of instant application claim 38. Jensen SEQ ID NO: 19 is shown below. The heavy chain variable region (HC variable), linker, and LC variable regions have been identified as well as the HCDRs 1-3 and LCDRs 1-3.   

    PNG
    media_image23.png
    317
    1097
    media_image23.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an antigen binding domain comprising the CDRs in the scFv region taught by Jensen in the bispecific CAR T cell taught by Hedge and Jensen. A skilled artesian would have been motivated to use an antigen binding domain comprising the CDRs disclosed by Jensen as it is a known and characterized EGFR binding domain that has been used in the art in the construction of CAR receptors as disclosed by Jensen.


Regarding claim 39, Hedge and Jensen teach the nucleic acid of claim 30 as discussed above. 
As discussed above in the rejection of claim 38, Jensen further teaches an scFv region that binds to EGFR with an amino acid sequence of SEQ ID NO: 19 (domains of the scFv are identified above). The heavy chain variable domain in the scFv taught by Jensen is identical to instant SEQ ID NO: 31 as shown in the ABSS alignment below:

    PNG
    media_image24.png
    217
    735
    media_image24.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an antigen binding domain comprising the heavy chain variable region of the scFv taught by Jensen in the bispecific CAR T cell taught by Hedge and Jensen. A skilled artesian would have been motivated to use the antigen binding region disclosed by Jensen as it is a known and characterized EGFR binding domain that has been used in the art in the construction of CAR receptors as disclosed by Jensen.

Regarding claim 40, Hedge and Jensen teach the nucleic acid of claim 30 as discussed above. 
As discussed above in the rejection of claim 38, Jensen further teaches an scFv region that binds to EGFR with an amino acid sequence of SEQ ID NO: 19 (domains of the scFv are identified above). The light chain variable domain in the scFv taught by Jensen is identical to instant SEQ ID NO: 32 as shown in the ABSS alignment below:


    PNG
    media_image25.png
    217
    731
    media_image25.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an antigen binding domain comprising the light chain variable region of the scFv taught by Jensen in the bispecific CAR T cell taught by Hedge and Jensen. A skilled artesian would have been motivated to use the antigen binding region disclosed by Jensen as it is a known and characterized EGFR binding domain that has been used in the art in the construction of CAR receptors as disclosed by Jensen.

Regarding claim 41, Hedge and Jensen teach the nucleic acid of claim 30 as discussed above.
As discussed above in the rejection of claims 38, 39, and 40, Jensen further teaches an scFv region that binds to EGFR with an amino acid sequence of SEQ ID NO: 19 (domains of the scFv are identified above). The heavy and light chain variable domains in the scFv taught by Jensen are identical to instant SEQ ID NO:s 31 and 32, respectively as shown in the ABSS alignments above (see rejections of claim 39 and 40). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an antigen binding domain comprising the heavy and light chain variable regions of the scFv taught by Jensen in the bispecific CAR T cell taught by Hedge and Jensen. A skilled artesian would have been motivated to use the antigen binding regions disclosed by Jensen as together they comprise a known and characterized EGFR binding domain that has been used in the art in the construction of CAR receptors as disclosed by Jensen.

Regarding claim 44, Hedge and Jensen teach the nucleic acid of claim 30 as discussed above.
Hedge further teaches that the transmembrane domain of the first and second CAR is the transmembrane domain of CD28 (page 2098, right column, paragraph 3; page 2099, left column, paragraph 2).
Jensen also teaches the use of a CD28 transmembrane domain in the construction of CAR receptors (Figure 2, figure page 2/27, pdf page 223, “CD28tm”).
 
Regarding claim 46, Hedge and Jensen teach the nucleic acid of claim 30 as discussed above.
Hedge further teaches that the intracellular domain of the first and second CAR comprises a costimulatory signaling domain and an intracellular signaling domain (page 2098, right column, paragraph 3, “a CD28. ζ signaling domain”).
Jensen also teaches CAR constructs where the intracellular domain comprises a costimulatory signaling domain and intracellular signaling domain (Figure 2, figure page 2/27, pdf page 223, “4-1BB” and “CD3ζ”).
Jensen further teaches that “the structure of the CAR can comprise fusions of single-chain variable fragments (scFv) that are derived from monoclonal antibodies that are attached to transmembrane and cytoplasmic signaling domains. Most CARs can include an extracellular scFv that is linked to an intracellular CD3ζ domain (first generation CAR). Additionally, the scFv can be linked to a co-stimulatory domain, which can increase their efficacy in the therapy of a subject in need (second generation CAR)” (page 69, [0055]). Here, Jensen is teaching the addition of a costimulatory domain to the scFv and intracellular domain of first-generation CARs to create second generation CARs which have been demonstrated in the art as having increased efficacy. 

Regarding claim 47, Hedge and Jensen teach the nucleic acid of claim 30 as discussed above.
Hedge further teaches that the costimulatory domains of the first and second CAR are costimulatory domains of CD28 (page 2098, right column, paragraph 3, “a CD28. ζ signaling domain”).
Jensen further teaches CAR constructs in which the costimulatory domain comprising 4-1BB (Figure 2, figure page 2/27, pdf page 223, “4-1BB).

Regarding claim 48, Hedge and Jensen teach the nucleic acid of claim 30 as discussed above.
Jensen further teaches CAR constructs in which the costimulatory domain is 4-1BB (Figure 2, figure page 2/27, pdf page 223, “4-1BB”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used 4-1BB as the costimulatory domain for one or both of the CARs in the bispecific CAR T cell taught by Hedge and Jensen. A skilled artesian would have been motivated to use this costimulatory domain and would have had a reasonable expectation of success in doing so, as it is routinely used in the art as a costimulatory domain in second generation CARs. 

Regarding claim 49 and 50, Hedge and Jensen teach the nucleic acid of claim 30 as discussed above.
Hedge further teaches that the intracellular signaling domain of both CARs is CD3ζ (page 2098, right column, paragraph 3, “a CD28. ζ signaling domain”).
Jensen further teaches CAR constructs in which the intracellular signaling comprising CD3ζ (Figure 2, figure page 2/27, pdf page 223, “CD3ζ”).
Jensen further teaches that “the structure of the CAR can comprise fusions of single-chain variable fragments (scFv) that are derived from monoclonal antibodies that are attached to transmembrane and cytoplasmic signaling domains. Most CARs can include an extracellular scFv that is linked to an intracellular CD3ζ domain (first generation CAR). Additionally, the scFv can be linked to a co-stimulatory domain, which can increase their efficacy in the therapy of a subject in need (second generation CAR)” (page 69, [0055]). 

Claims 31, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge, M., et al (2013) Combinational targeting offsets antigen escape and enhances effector functions of adoptively transferred T cells in glioblastoma Molecular Therapy 21(11) 2087-2101 in view of WO 2017/027291 A1 (Jensen, M.C.) 16 February 2017 as applied to claim 30 above, and in further view of WO 2018/156711 A1 (Abate-Daga, D.) 30 August 2018, priority date 22 February 2017 (herein “Daga”) as evidenced by NCBI reference sequence NP_001139345.1.

Regarding claim 31, Hedge and Jensen teach the nucleic acid of claim 30 as discussed above.
Hedge teaches that the IL13Ra2 CAR was constructed using “an IL-13 mutein with enhanced affinity to IL-13Ra2” (page 2098, right column, paragraph 3). 
Hedge, however, does not disclose that the IL13Ra2 binding domain comprises the heavy and light chain CDRs disclosed in instant claim 31. 
Daga discloses chimeric antigen receptor (CAR) polypeptides that can be used with adoptive cell transfer to target and kill IL13Ra2-expressing cancers as well as immune effector cells that are engineered to express these CARs (abstract). 
Daga teaches the design of CARs expressed in human primary T cells that recognize IL13R2-expressing cancers including a CAR with an scFv region disclosed by Daga SEQ ID NO: 6 (page 131, line 32 – page 132, line 6, Hu07-H2L). As discussed above in the rejection of claim 1, the scFv of SEQ ID NO: 6 disclosed by Daga contains identical HCDRs and LCDRs to those of the instant application claim 31. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a CAR comprising an antigen binding domain containing the CDRs disclosed by Daga as the IL13Ra2 CAR in the bispecific CAR T cell taught by Hedge and Jensen. A skilled artesian would have been motivated to make this combination in order to use a known IL13Ra2 CAR with a known and characterized IL13Ra2 binding domain. 

Regarding claims 44 and 45, it is first noted that claim 44 was previously rejected over Hedge and Jensen above. The claim is further rejected here in order to account for the species elected in species election 3.
Hedge and Jensen teach the nucleic acid of claim 30 as discussed above.
Hedge and Jensen do not disclose that the transmembrane domain of the first and/or second CAR comprises a transmembrane domain of CD8 alpha. The use of the transmembrane domain of CD8 alpha in the construction of CARs, however, is well known and routine in the art.
For example, Daga discloses chimeric antigen receptor (CAR) polypeptides that can be used with adoptive cell transfer to target and kill IL13Ra2-expressing cancers as well as immune effector cells that are engineered to express these CARs (abstract).
Daga teaches that the transmembrane domain comprises a transmembrane domain of CD8, wherein the transmembrane domain of CD8 is a transmembrane domain of CD8 alpha (page 9, line 27; Figure 1, second structure, figure page 1/5, pdf page 138).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the transmembrane region of CD8 alpha as taught by Daga as the transmembrane domain in one or both of the CARs in the bispecific CAR T cell taught by Hedge and Jensen. A skilled artesian would have been motivated to use this transmembrane domain and would have had a reasonable expectation of success in doing so, as it is routinely used in the art as a transmembrane domain in the construction of CARs. 

Claims 79, 86-89, and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge, M., et al (2013) Combinational targeting offsets antigen escape and enhances effector functions of adoptively transferred T cells in glioblastoma Molecular Therapy 21(11) 2087-2101.

Regarding claims 79 and 99, Hedge teaches that preclinical and early clinical studies have demonstrated that chimeric antigen receptor (CAR)-redirect T cells are highly promising in cancer therapy (abstract). Hedge further teaches that in preclinical models of glioblastoma, CAR T cells have shown robust antitumor activity and are currently being investigated in phase I/II studies that target the glioma-restricted antigens IL-13Ra2, HER2, and EGFR (page 2087, right column, paragraph 1). 
Through their studies, Hedge discloses that combination targeting of tumor-associated antigens could offset escape mechanisms in which the targeted antigen is no longer present on the tumor cells, but the cells maintain expression of nontargeted tumor-associated antigens (abstract). Hedge studied the single-cell coexpression patterns of HER2, IL-13Ra2, and EphA2 in primary GBM samples using multicolor flow cytometry and immunofluorescence and decided to cotarget HER2 and IL-13Ra2 in an attempt to maximally expand the therapeutic reach of the T cell product in the primary tumors studied (abstract). Hedge generated bispecific T cell products from healthy donors and from GMB patients by pooling T cells individually expressing HER2 and IL-13Ra2 specific CARs and by making individual T cells that coexpress both proteins. Hedge teaches that HER2/IL-13Ra2 bispecific T cell products offset antigen escape producing enhanced effector activity in vitro immune-assays and in orthotopic xenogenic murine models. Hedge further teaches that T cells coexpressing HER2 and IL-13Ra2 CARs exhibited accentuated yet antigen-dependent downstream signaling and a particularly enhanced antitumor activity (abstract).
Overall, Hedge teaches that IL-13Ra2, HER2, and EGFR are currently being investigated as targets for CAR T cell therapy in the treatment of glioblastoma (page 2087, right column, paragraph 1) as well as the construction of bispecific CAR T cells that comprise a first CAR with an antigen binding domain capable of binding to IL13Ra2 and a second CAR with an antigen binding domain capable of binding to HER2. 
While Hedge teaches the bispecific T cell (which a skilled artesian would recognize is a modified immune cell) comprising CARs that target IL13Ra2 and HER2, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have constructed a bispecific T cell comprising CARs that target IL13Ra2 and EGFR by targeting EGFR in place of HER2 in the cells taught by Hedge. A skilled artesian would have been motivated to make this substitution in order to target another antigen that Hedge teaches is associated with glioblastoma and already has known CAR constructs that have been tested in clinical trials. Furthermore, as taught by Hedge, targeting two tumor-associated antigens offers enhanced anti-tumor activity (abstract), offset antigen escape, and achieve better tumor control, conferring survival advantage (page 2097, left column, paragraph 2).

Regarding claim 86, Hedge teaches the modified cell of claim 79 as discussed above.
Hedge further teaches that the modified cell is a modified T cell obtained from a human subject (page 2098, right column, paragraph 4, “retrovirus production and transduction of T cells”; page 2098, left column, paragraph 5, “Blood donors, primary tumor cells, and cell lines”). Hedge further teaches that the cells are autologous (page 2092, right column, paragraph 1, “generated autologous T cell effectors (…HER2 and IL13-Ra2-bispecific biCAR T cells…)”).

Regarding claim 87, Hedge teaches the modified cell of claim 79 as discussed above.
Hedge teaches that, after retrovirus transduction, the T cells were expanded in the presence of IL-2 for 10-15 days. The cells were then used in mouse model experiments in which mice were intratumorally injected with T cells (page 2099, right column, paragraph 4).
The administration of bi-specific CAR T cells to mice meets the claim limitation of a pharmaceutical composition comprising an effective amount of the modified cells. That is to say that in order to intratumorally inject the CAR T cells into a subject the cells would need to be in a pharmaceutical composition. 

Regarding claims 88 and 89, Hedge teaches the modified cell of claim 79 as discussed above.
Hedge further teaches that the modified cell is used in a method of treating a disease, specifically glioblastoma, in a subject in need there of (page 2087, right column, paragraph 1, “glioblastoma (GBM) is the most common of all primary brain tumors in adults and is virtually incurable”; page 2087, right column, paragraph 2, “these concerns are particularly relevant to GBM which is known to be heterogeneous… targeting multiple tumor-restricted antigens could therefore offset these potential escape mechanisms”).

Claims 51, 80, and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge, M., et al (2013) Combinational targeting offsets antigen escape and enhances effector functions of adoptively transferred T cells in glioblastoma Molecular Therapy 21(11) 2087-2101 as applied to claim 79 above in view of WO 2017/027291 A1 (Jensen, M.C.) 16 February 2017, and in further view of US 9,828,428 B2 (Ma, D., et al) 28 November 2017. 
As discussed previously, for example regarding claims 30 and 79, Hedge teaches that IL-13Ra2, HER2, and EGFR are currently being investigated as targets for CAR T cell therapy in the treatment of glioblastoma (page 2087, right column, paragraph 1) as well as the construction of bispecific CAR T cells that comprise a first polynucleotide sequence encoding a CAR that is capable of binding IL13Ra2 and a second polynucleotide sequence encoding a CAR capable of binding to HER2 (abstract).
While Hedge constructs bispecific CARs targeting IL13Ra2 and HER2, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have constructed a bispecific T cell (which a skilled artesian would recognize is a modified immune cell) comprising CARs that target IL13Ra2 and EGFR by targeting EGFR in place of the HER2 taught by Hedge. A skilled artesian would have been motivated to make this substitution in order to target another antigen that Hedge teaches is associated with glioblastoma and already has known CAR constructs that have been tested in clinical trials. Furthermore, as taught by Hedge, targeting two tumor-associated antigens offers enhanced anti-tumor activity (abstract), offset antigen escape, and achieve better tumor control, conferring survival advantage (page 2097, left column, paragraph 2).
As discussed in regards to claim 30, Hedge teaches two separate polynucleotides for the CARs but does not disclose that they are contained in the same nucleic acid construct. 
The construction of multiple polynucleotides in a single nucleic acid vector, however, is routine in the art as demonstrated by the teachings of Jensen who teaches the use of a “ribosome skip sequence” which refers to a sequence that during translation, forces the ribosome to “skip” the ribosome skip sequence and translate the region after the ribosome skip sequence without formation of a peptide bond. Jansen teaches that several viruses, for example, have ribosome skip sequences that allow sequential translation of several proteins on a single nucleic acid without having the proteins linked via a peptide bond (page 82-83, [0091]). 
Based on the teachings of Jensen, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included the first and second CAR taught by Hedge in a single nucleic acid where the polynucleotides for the CARs are separated by a ribosomal skip sequence as taught by Jensen. A skilled artesian would have been motivated to create the nucleic acid in this way and would have had a reasonable expectation of success in doing so, as it is a common method used in the art for creating a nucleotide sequence that encodes two separate polynucleotides as taught by Jensen.
Jensen further teaches a CAR directed against EGFR comprising an amino acid sequence of the scFv set forth in SEQ ID NO: 19 (page 69, [0060]). The scFv disclosed by Jensen contains identical CDRs to those of the instant claims. Jensen SEQ ID NO: 19 is shown below. The heavy chain variable region (HC variable), linker, and LC variable regions have been identified as well as the HCDRs 1-3 and LCDRs 1-3.   

    PNG
    media_image23.png
    317
    1097
    media_image23.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an antigen binding domain comprising the CDRs in the scFv region taught by Jensen in the bispecific CAR T cell taught by Hedge and Jensen. A skilled artesian would have been motivated to use the antigen binding region disclosed by Jensen as it is a known and characterized EGFR binding domain that has been used in the art in the construction of CAR receptors as disclosed by Jensen.
Hedge further teaches that the IL13Ra2 CAR was constructed using “an IL-13 mutein with enhanced affinity to IL-13Ra2” (page 2098, right column, paragraph 3). 
Hedge and Jensen, however, do not disclose that the IL13Ra2 binding domain comprises the heavy and light chain CDRs disclosed in the instant claim. 
Ma teaches anti-IL-Ra2 antibodies and antibody drug conjugates and methods for preparing and using the same (abstract). Ma teaches that high levels of IL-13-Ra2 have been identified in a number of tumor cells, including pancreatic, breast, ovarian, and malignant gliomas. Ma teaches that in contrast, only a few types of normal tissues express IL-13-Ra2 and only at low levels (column 1, lines 38-41). Ma teaches the humanized antibody hu07 with various heavy and light chain combinations including an antibody comprising a light chain variable region of SEQ ID NO: 48 (figure sheet 10 of 11, hu07 VL 1.7) and a heavy chain variable region of SEQ ID NO: 41 (figure sheet 9 of 11, hu07 VH 1.5; column 12, rows 3-9). These variable regions taught by Ma comprise CDRs identical to those of the instant claim as shown below (CDRs are underlined):

Ma heavy chain variable region of SEQ ID NO: 41:

    PNG
    media_image26.png
    234
    1296
    media_image26.png
    Greyscale

Ma light chain variable region of SEQ ID NO: 48:

    PNG
    media_image27.png
    260
    1358
    media_image27.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used antibody heavy and light chains disclosed by Ma in place of the IL-13 mutein in IL13Ra2 CAR in the bispecific CAR T cell taught by Hedge and Jensen. A skilled artesian would have been motivated to make this combination in order to use a known and characterized IL13Ra2 binding domain.
It is noted that Ma teaches that HCDR2 comprises the sequence VKWAGGSTDYNSALMS without the additional glycine residue of the instantly claimed HCDR2 (sequence GVKWAGGSTDYNSALMS). The heavy chain variable region disclosed by Ma discussed above, however, contains the glycine residue in line with and, immediately before, the identified HCDR2. Identifying the CDRs in a known variable region and including additional amino acids from the variable region does not change the binding properties of that variable region. That is to say that whether or not Ma teaches the glycine as part of the CDR, this component is present in the heavy chain variable region and would contribute to binding. Therefore, the identification of the CDR as including the additional amino acid is not a novel or non-obvious concept.
In regards to claim 80, Hedge teaches that the CARs are expressed by a T cell transduced with the vectors, which a skilled artesian would recognize is a modified immune cell (page 2098, right column, paragraph 4, “retroviral production and transduction of T cells”). 

Claims 69, 70, 90, and 91 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/156711 A1 (Abate-Daga, D.) 30 August 2018, priority date 22 February 2017 (herein “Daga”) in view of US 9,828,428 B2 (Ma, D., et al) 28 November 2017.
Daga teaches a modified immune cell comprising a chimeric antigen receptor (CAR) capable of binding IL13Ra2 (page 110, lines 26-27, “also disclosed are immune effector cells that are engineered to express the disclosed CAR”; abstract, “disclosed herein are chimeric antigen receptor (CAR) polypeptides that can be used with adoptive cell transfer to target and kill IL13Ra2 expressing cancers”, title “IL13Ra2-binding chimeric antigen receptors). 
Daga further teaches that the anti-IL13Ra2 binding agent is a single chain variable fragment and that the affinity/specificity of the scFv is driven in large part by specific sequences within CDRs in the heavy and light chain (page 98, lines 1-6). Daga teaches that in some cases the anti-IL13Ra2 variable heavy domain comprises an amino acid sequence of that disclosed in Daga SEQ ID NO: 33 and that in some cases the anti-IL13Ra2 variable light domain comprises an amino acid sequence of that disclosed in Daga SEQ ID NO: 41. The heavy and light chain variable regions disclosed by Daga contain the HCDRs and LCDRs disclosed in instant claim 69 as shown below (CDRs are underlined). 

    PNG
    media_image28.png
    757
    1461
    media_image28.png
    Greyscale

 	Furthermore, the heavy and light chain variable regions above, disclosed by Daga, are identical to SEQ ID NO:s 8 and 9 of instant claim 70 as shown in the alignments below:







Instant application SEQ ID NO: 8 aligned with Daga SEQ ID NO: 33 (HC variable region):

    PNG
    media_image10.png
    220
    736
    media_image10.png
    Greyscale


Instant application SEQ ID NO: 9 aligned with Daga SEQ ID NO: 41 (LC variable region)

    PNG
    media_image11.png
    219
    729
    media_image11.png
    Greyscale


It is noted that while Daga teaches modified immune cells expressing CARs capable of binding IL13Ra2 and teaches heavy and light chain variable domains as well as the CDRs of instant claims 69 and 70, Daga does not specifically teach that the heavy and light chain variable domains are used in the same CAR structure.
Ma teaches anti-IL-Ra2 antibodies and antibody drug conjugates and methods for preparing and using the same (abstract). Ma teaches the humanized antibody hu07 with various heavy and light chain combinations including an antibody comprising a light chain variable region of SEQ ID NO: 48 (figure sheet 10 of 11, hu07 VL 1.7) and a heavy chain variable region of SEQ ID NO: 41 (figure sheet 9 of 11, hu07 VH 1.5; column 12, rows 3-9, “antibody comprising a first amino acid sequence that is…identical to SEQ ID NO: 48 and a second amino acid sequence that is… identical to SEQ ID NO: 41). The amino acid sequences of SEQ ID NO: 41 and 48 taught by Ma in the same antibody are identical to those disclosed in Daga SEQ ID NO:s 33 and 41, respectively, indicating that the antibody recognizes and binds IL13Ra2 when the heavy and light chain variable regions disclosed are combined.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the heavy and light chain variable regions disclosed by Daga in SEQ ID NO:s 33 and 41 in the binding domain of the CAR capable of binding IL13Ra2. A skilled artesian would have been motivated to make this combination in order to use antibody heavy and light chain variable regions that have been previously characterized and studied. Furthermore, a skilled artesian would have been motivated to combine the heavy and light chains of SEQ ID NO:s 33 and 41 taught by Daga as Ma teaches that they are effective when used in a single antibody structure.
Regarding claims 90 and 91, Daga further teaches that the CAR is expressed by a by a modified T cell (page 124, lines 25-26, “typically, CAR-T cells are created using α-β T cells, however γ-δ T cells may be also be used”; lines 31-32, “the [cells] transduced with CARs may be autologous or allogenic”) and that the modified T cell is used in a method of treating a subject with IL13Ra2-expressing cancers, the method comprising administering an effective amount of an immune effector cell genetically modified to express the CAR (page 135, 15.). Daga further teaches that the cancer is glioblastoma (page 116, line 22).
Additionally, Ma teaches that “high levels of IL-13-Ra2 have been identified in a number of tumor cells, including pancreatic, breast, ovarian, and malignant gliomas” (column 1, lines 38-42) and teaches use of the IL13Ra2 antibodies in the treatment of a glioblastoma cell line (column 26, table 14, row 2). 

Claims 81 and 101 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge, M., et al (2013) Combinational targeting offsets antigen escape and enhances effector functions of adoptively transferred T cells in glioblastoma Molecular Therapy 21(11) 2087-2101 in view of US 9,828,428 B2 (Ma, D., et al) 28 November 2017 and in further view of WO 2017/027291 A1 (Jensen, M.C.) 16 February 2017.
Hedge teaches that preclinical and early clinical studies have demonstrated that chimeric antigen receptor (CAR)-redirect T cells are highly promising in cancer therapy (abstract). Hedge further teaches that in preclinical models of glioblastoma, CAR T cells have shown robust antitumor activity and are currently being investigated in phase I/II studies that target the glioma-restricted antigens IL-13Ra2, HER2, and EGFR (page 2087, right column, paragraph 1). 
Through their studies, Hedge discloses that combination targeting of tumor-associated antigens could offset escape mechanisms in which the targeted antigen is no longer present on the tumor cells, but the cells maintain expression of nontargeted tumor-associated antigens (abstract). Hedge studied the single-cell coexpression patterns of HER2, IL-13Ra2, and EphA2 in primary GBM samples using multicolor flow cytometry and immunofluorescence and decided to cotarget HER2 and IL-13Ra2 in an attempt to maximally expand the therapeutic reach of the T cell product in the primary tumors studied (abstract). Hedge generated bispecific T cell products from healthy donors and from GMB patients by pooling T cells individually expressing HER2 and IL-13Ra2 specific CARs and by making individual T cells that coexpress both molecules. Hedge teaches that both HER2/IL-13Ra2 bispecific T cell products offset antigen escape producing enhanced effector activity in vitro immune-assays and in orthotopic xenogenic murine models. Hedge further teaches that T cells coexpressing HER2 and IL-13Ra2 CARs exhibited accentuated yet antigen-dependent downstream signaling and a particularly enhanced antitumor activity (abstract).
Hedge discloses that modified immune cells (T cells) coexpressing HER2.CD28 ζ and IL-13Ra2.CD28 ζ (biCAR T cells) were generated by tandem retroviral transductions to express the second CAR molecule on a unispecific T cell platform such that the same unispecific T cell product was used in comparative experiments to normalize for heterogeneity in transduction efficiencies (page 2099, left column, paragraph 2). Hedge discloses that the IL-13Ra2 CAR comprises the IL-13Ra2 binding domain, a CD28 transmembrane domain and a CD28.ζ signaling domain (page 2098, right column, paragraph 3)
Overall, Hedge teaches that IL-13Ra2, HER2, and EGFR are currently being investigated as targets for CAR T cell therapy in the treatment of glioblastoma (page 2087, right column, paragraph 1) as well as the construction of bispecific CAR T cells that comprise a first CAR capable of binding to IL13Ra2 and a second CAR capable of binding to HER2.
While Hedge teaches the bispecific T cell comprising CARs that target IL13Ra2 and HER2, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have constructed a bispecific T cell comprising CARs that target IL13Ra2 and EGFR by targeting EGFR in place of the HER2 taught by Hedge. A skilled artesian would have been motivated to make this substitution in order to target another antigen that Hedge teaches is associated with glioblastoma and already has known CAR constructs that have been tested in clinical trials. Furthermore, as taught by Hedge, targeting two tumor-associated antigens offers enhanced anti-tumor activity (abstract), offset antigen escape, and achieve better tumor control, conferring survival advantage (page 2097, left column, paragraph 2).
Hedge, however, does not disclose that the IL13Ra2 binding domain comprises the heavy and light chain variable regions disclosed in the instant claims for the IL13Ra2CAR. 
Ma teaches anti-IL13-Ra2 antibodies and antibody drug conjugates and methods for preparing and using the same (abstract). Ma teaches the humanized antibody hu07 with various heavy and light chain combinations including an antibody comprising a light chain variable region of SEQ ID NO: 48 (figure sheet 10 of 11, hu07 VL 1.7) and a heavy chain variable region of SEQ ID NO: 41 (figure sheet 9 of 11, hu07 VH 1.5; column 12, rows 3-9). These variable regions taught by Ma are identical to instant SEQ ID NO:s 8 and 9 as shown in the alignments below:
Instant SEQ ID NO: 8 aligned with Ma SEQ ID NO: 41 (heavy variable region):

    PNG
    media_image29.png
    218
    733
    media_image29.png
    Greyscale


Instant SEQ ID NO: 9 aligned with Ma SEQ ID NO: 48 (light chain variable region)

    PNG
    media_image30.png
    220
    737
    media_image30.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used antibody heavy and light chain variable regions disclosed by Ma in place of the IL-13 mutein in IL13Ra2 CAR in the bispecific CAR T cell taught by Hedge and Jensen. A skilled artesian would have been motivated to make this combination in order to use a known and characterized IL13Ra2 binding domain.
While Hedge discloses CARs targeting EGFR, Hedge and Ma do not disclose that the EGRF CAR comprises a heavy and light chain variable region matching those of the instant claim.
Jensen teaches methods of engineering a bi-specific T cell expressing chimeric antigen receptors for promoting the in vivo expansion and activation of an effector cell and a second chimeric antigen receptor or TcR specific for a ligand on a tumor (abstract). Jensen further teaches a CAR directed against EGFR comprising an amino acid sequence of the scFv set forth in SEQ ID NO: 19 (page 69, [0060]). Jensen SEQ ID NO: 19 is shown below. The heavy chain variable region (HC variable), linker, and LC variable regions are identified:
    PNG
    media_image23.png
    317
    1097
    media_image23.png
    Greyscale

 The scFv disclosed by Jensen contains heavy and light chain variable regions identical to those of the instant claim as shown in the alignments below:

Instant SEQ ID NO: 31 aligned with Jensen heavy chain variable region from SEQ ID NO: 19:

    PNG
    media_image24.png
    217
    735
    media_image24.png
    Greyscale

Instant SEQ ID NO: 32 aligned with Jensen light chain variable region from SEQ ID NO: 19:

    PNG
    media_image25.png
    217
    731
    media_image25.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an antigen binding domain comprising the heavy and light chain variable regions of the EGFR- targeting scFv taught by Jensen in the bispecific CAR T cell taught by Hedge and Ma. A skilled artesian would have been motivated to use the antigen binding region disclosed by Jensen as it is a known and characterized EGFR binding domain that has been used in the art in the construction of CAR receptors as disclosed by Jensen.

Claims 82 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge, M., et al (2013) Combinational targeting offsets antigen escape and enhances effector functions of adoptively transferred T cells in glioblastoma Molecular Therapy 21(11) 2087-2101 in view of US 9,828,428 B2 (Ma, D., et al) 28 November 2017, WO 2017/027291 A1 (Jensen, M.C.) 16 February 2017, and WO 2018/161017 A1 (Suri, V., et al) 07 September 2018, priority 03 March 2017.
As discussed above in the rejection of claim 81, Hedge teaches a modified immune cell comprising a first chimeric antigen receptor capable of binding to IL13Ra2 and a second chimeric antigen receptor capable of binding epidermal growth factor receptor (EGFR) in the treatment of glioblastoma. Furthermore, Hedge in combination with Ma and Jensen, teach the heavy and light chain variable fragments of the first and second CAR of the instant claim (see alignments in the obviousness rejection of claim 81). 
As discussed previously, Jensen teaches the EGFR scFv of amino acid SEQ ID NO: 19, with the components identified above. The scFv taught by Jensen is 94.5% identical to instant SEQ ID NO: 34 as shown in the ABSS alignment below:


    PNG
    media_image31.png
    442
    737
    media_image31.png
    Greyscale


	Rounding the identity to the whole number for comparison purposes, the alignment of the scFv of Jensen and instant SEQ ID NO: 34 is 95% meeting the instant claim limitation of the second CAR comprising a single-chain variable fragment (scFv) comprising an amino acid sequence at least 80%, 85% 90%, or 95% identical to SEQ ID NO: 34. 
	The mismatches in the scFv taught by Jensen and the instantly claimed sequence are in the linker that is used to join the heavy and light chain variable domains. Jensen teaches that the linker is GSTSGSGKPGSGEGSTKG. While Jensen does not disclose that the linker is GGGGSGGGGSGGGGS, this is a linker that is known in the art used in the joining of heavy and light variable regions to form scFv regions.
	For example, Suri teaches immunotherapeutic agents including chimeric antigen receptors comprising an extracellular targeting moiety, a transmembrane domain, an intracellular signaling domain; and optionally, one or more co-stimulatory domains (page 4, [0016]). Suri further teaches that the extracellular domain may be selected from a Fab fragment or a single chain variable fragment (scFv) (page 4, [0018]). Suri teaches that single chain Fv or scFv, refers to a fusion protein of VH and VL antibody domains, wherein these domains are linked together into a single polypeptide chain by a flexible linker. 
	Suri teaches linkers including GGGGSGGGGSGGGGS (page 95, row 2) which is further demonstrated in a CD19 scFv used between the light and heavy chain variable regions (page 77, row 7, “CD19 scFv”).
	Replacing the linker taught by Jensen in the scFv of SEQ ID NO: 19 with the linker taught by Suri, a skilled artesian would have arrived at a scFv domain that is 99.7% identical to instant SEQ ID NO: 34, as shown in the ABSS alignment below:

    PNG
    media_image32.png
    366
    733
    media_image32.png
    Greyscale

	The combination of the heavy and light chains of Jensen with the linker of Suri teaches an scFv region matching instant SEQ ID NO: 34 with 99.7% meeting instant claim limitations of at least 80%, 85% 90%, or 95%, 96%, 97%, 98%, or 99% identical to SEQ ID NO: 34.
The mismatch in the scFv above is shown to be in the linker where a glycine residue is replaced by a serine residue. However, modifications to the linker comprising these two amino acid residues are well known and established in the art. For example, Jensen teaches that “an artificially designed peptide linker may preferably be composed of polymer of flexible residues like glycine (G) and serine (S) so that adjacent protein domains are free to move relative to one another” and goes on to describe numerous combinations of G and S in linkers that can be used to create scFv regions (page 132, [00294]). Based on the knowledge in the art regarding linkers, the substitution of the S for the G amino acid in the scFv taught by Jensen and Suri above would be considered to be an obvious simple substitution. 
As discussed previously in the rejection of claim 81, Ma teaches the heavy and light chain variable regions matching those of the instant claims. While Ma does not teach these components combined in an scFv, this is standard practice in the art of CAR construction.  For example, Jensen teaches that CARs typically comprise a single chain variable fragment (scFv) that is derived from a monoclonal antibody (mAb (page 2, [0005]). Suri teaches that scFv refers to a fusion protein of VH and VL antibody domains wherein these domains are linked together into a single polypeptide chain by a flexible linker (page 37, [00163]). Based on these teachings, it would have been obvious to a skilled artesian to incorporate the linker GGGGSGGGGSGGGGS taught by Suri (page 95, row 2) in the construction of an scFv for use in the IL13Ra2 CAR taught by Hedge and Ma. Using this linker with the heavy and light chain variable regions taught by Ma results in scFvs that are identical to instant SEQ ID NO:s 10 and 11 as shown in the ABSS alignments below:


Instant SEQ ID NO: 10 aligned with structure taught by Ma and Suri:

    PNG
    media_image33.png
    376
    744
    media_image33.png
    Greyscale


Instant SEQ ID NO: 11 aligned with structure taught by Ma and Suri:

    PNG
    media_image34.png
    367
    724
    media_image34.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the linker disclosed by Suri in the construction of the scFv with the heavy and light chains taught by Jensen and Ma for use in the modified immune cell taught by Hedge. A skilled artesian would have been motivated to make this combination and would have had a reasonable expectation of success as the linker taught by Suri is a known and commonly used linker in the construction of scFvs for use in CAR production. Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the scFvs taught by Jensen, Ma, and Suri in the bispecific modified immune cell taught by Hedge. A skilled artesian would have been motivated to make this combination and would have had a reasonable expectation of success as the heavy and light chains used in the scFvs are known and characterized antibodies that bind to IL13Ra2 and EGFR.

Claims 83 and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge, M., et al (2013) Combinational targeting offsets antigen escape and enhances effector functions of adoptively transferred T cells in glioblastoma Molecular Therapy 21(11) 2087-2101 in view of WO 2017/027291 A1 (Jensen, M.C.) 16 February 2017, US 9,828,428 B2 (Ma, D., et al) 28 November 2017, WO 2018/156711 A1 (Abate-Daga, D.) 30 August 2018, priority date 22 February 2017 (herein “Daga”), and WO 2018/161017 A1 (Suri, V., et al) 07 September 2018, priority 03 March 2017.
As discussed above in the rejection of claim 81, Hedge teaches a modified immune cell comprising a first chimeric antigen receptor capable of binding to IL13Ra2 and a second chimeric antigen receptor capable of binding epidermal growth factor receptor (EGFR) for the treatment of glioblastoma. 
Hedge teaches a CAR capable of binding IL13Ra2 comprising an IL-13 mutein with enhanced affinity to IL-13Ra2, a CD28 transmembrane domain, and a CD28.ζ signaling domain (page 2098, right column, paragraph 3). Hedge, however, does not disclose the CAR sequence of the IL13Ra2 binding CAR nor does Hedge disclose the sequence of a CAR that binds to EGFR. CARs binding IL13Ra2 and CARs binding EGFR, however, are known in the art.
Daga teaches IL13Ra2 binding chimeric antigen receptors (title) and teaches their use in adoptive cell transfer to target and kill IL13Ra2-expressing cancers. Daga further teaches immune effector cells, such as T cells or NK cells that are engineered to express these CARs (abstract). Daga teaches that the structure of the CAR is defined by SP-IL13Ra2-HG-TM-CSR-ISD where SP is a signal peptide; IL13Ra2 is an IL13Ra2-binding domain; HG is an optional hinge; TM is a transmembrane domain; CSR is a co-stimulatory signaling region; ISD is an intracellular signaling domain, and “-“ is a bivalent linker (page 134, 7.). Daga further teaches a structure for the CAR in which TM is a transmembrane region from CD8, the CSR is 4-1BB and the ISD is CD3z (Figure 1, second figure, Figure page 1/5, pdf page 138). 
As discussed above in the rejection of claim 18, Daga teaches amino acid sequences for each of these components and the teachings of Daga supported by Ma teach CAR amino acid sequences that have 91.5% identity to instant SEQ ID NO: 23 (see ABSS alignment in the rejection of claim 18). 
These teachings by Daga and Ma meet the instant claim limitation of a CAR comprising an amino acid sequence of at least 80%, 85%, and 90% identical to SEQ ID NO: 23. While this structure meets the instant claim limitation, additional limitations are discussed below in an effort towards compact prosecution.
While Daga teaches structures for the components of the CAR including the signal peptide, linker, CD8 transmembrane domain, 4-1BB costimulatory domain, and CD3zeta, these components are not identical to those used in the instant application either in regard to the species or the length of the sequence used. Interchangeable CAR components, however, are well known and characterized in the art.
As discussed in the rejection of claim 18, Suri teaches immunotherapeutic agents including chimeric antigen receptors comprising an extracellular targeting moiety, a transmembrane domain, an intracellular signaling domain; and optionally, one or more co-stimulatory domains (page 4, [0016]). Suri also teaches common amino acid sequences for use in CARs.
	Suri teaches that the signal peptide can be a CD8a leader with the following amino acid sequence (page 77, row 13):

    PNG
    media_image17.png
    26
    823
    media_image17.png
    Greyscale

Suri further teaches that the extracellular domain may be selected from a Fab fragment or a single chain variable fragment (scFv) (page 4, [0018]). Suri teaches that single chain Fv or scFv, refers to a fusion protein of VH and VL antibody domains, wherein these domains are linked together into a single polypeptide chain by a flexible linker. Suri teaches linkers including GGGGSGGGGSGGGGS (page 95, row 2) which is further demonstrated in a CD19 scFv used between the light and heavy chain variable regions (page 77, row 7, “CD19 scFv”).
Suri teaches possible alternative portions of the CD8 transmembrane domain and hinge that can be used in the construction of CARs including the following sequence (page 77, row 9)

    PNG
    media_image18.png
    49
    821
    media_image18.png
    Greyscale

Suri teaches possible alternatives of the 4-1BB costimulatory domain that can be used in the construction of CARs including the following sequence (page 77, row 12):

    PNG
    media_image19.png
    64
    822
    media_image19.png
    Greyscale

Suri teaches possible alternatives of the CD3 zeta intracellular domain that can be used in the construction of CARs including the following sequence (page 61, row 1):

    PNG
    media_image20.png
    73
    763
    media_image20.png
    Greyscale

	Substituting in these known and characterized CAR components as alternative components for the CAR taught by Daga a skilled artesian would arrive at a CAR structure that is 97.6% identical to instant SEQ ID NO:s 23 as shown in the ABSS alignments below:

    PNG
    media_image21.png
    750
    735
    media_image21.png
    Greyscale


The sequences above is 98.4% identical to instant SEQ ID NO: 23 with 4 indels. The addition of these amino acids, however, would have been obvious to a skilled artesian. 
	For example, Daga teaches that in between each of the CAR components a bivalent linker can be placed (page 134, 7.). Suri further corroborates these teachings disclosing that “the CAR of the present invention may comprise one or more linkers between any domains of the CAR.” (page 72, [00225]). Suri further teaches that the linker may be of the amino acid sequences SG (page 78, row 7) or GS (page 95, row 3). 
	By combining the teachings of Daga and Suri, it would have been obvious for a skilled artesian to arrive at the instantly claimed invention and a CAR comprising an identical sequence to that disclosed in instant SEQ ID NO:s 23.
	Daga further discloses bi-specific CARs that target IL13Ra2 and at least one additional tumor antigen (page 105, lines 17-18). Daga teaches that “tumor antigens are well known in the art and include, for example, a glioma-associated antigen,…EGFRvIII” (page 105, lines 23-25).
	Hedge, Daga, Ma, and Suri, however, do not disclose that the EGFR CAR comprises an amino acid sequence of instant SEQ ID NO: 36 or 197. 
	As discussed previously, Jensen teaches a CAR directed against EGFR comprising an amino acid sequence of the scFv set forth in SEQ ID NO: 19 (page 69, [0060]). The scFv disclosed by Jensen contains identical heavy and light chain variable regions to those of the instant claims. Jensen SEQ ID NO: 19 is shown below. The heavy chain variable region (HC variable), linker, and LC variable regions have been identified.   

    PNG
    media_image23.png
    317
    1097
    media_image23.png
    Greyscale

	Using the heavy and light chain variable regions disclosed by Jensen in the CAR construct disclosed by Daga, Ma, and Suri in place of the IL13Ra2 binding domain sequences, a skilled artesian would arrive at CARs with 98.3% and 98.4% identity to instant SEQ ID NO:s 36 and 197, respectively as shown in the ABSS alignments below:


Alignment of constructed EGFR CAR with instant SEQ ID NO: 36:

    PNG
    media_image35.png
    746
    730
    media_image35.png
    Greyscale




Alignment of constructed EGFR CAR with instant SEQ ID NO: 197: 

    PNG
    media_image36.png
    752
    731
    media_image36.png
    Greyscale

	
The CARs constructed with the teachings of Daga, Ma, Suri, and Jensen are 98.3% and 98.4% identical to instant SEQ ID NO:s 36 and 197, respectively as shown above. These CARs meet the instant claim limitations of at least 80%, 85%, 90%, 95%, 96%, 97%, and 98% identical to SEQ ID NO:s 36 or 197.
In regards to the alignment of SEQ ID NO: 36, 1 mismatch is observed located in the linker between the heavy and light chain variable regions of the scFv where a glycine residue is replaced by a serine residue. However, modifications to the linker comprising these two amino acid residues are well known and established in the art. For example, Jensen teaches that “an artificially designed peptide linker may preferably be composed of polymer of flexible residues like glycine (G) and serine (S) so that adjacent protein domains are free to move relative to one another” and goes on to describe numerous combinations of G and S in linkers that can be used to create scFv regions (page 132, [00294]). Based on the knowledge in the art regarding linkers, the substitution of the S for the G amino acid in the scFv taught by Jensen and Suri above would be considered to be an obvious simple substitution. 
Further mismatch is observed in the alignments of both instant SEQ ID NO:s 36 and 197 with 4 indels. The addition of these amino acids, however, would have been obvious to a skilled artesian. 
	For example, Daga teaches that in between each of the CAR components a bivalent linker can be placed (page 134, 7.). Suri further corroborates these teachings disclosing that “the CAR of the present invention may comprise one or more linkers between any domains of the CAR.” (page 72, [00225]). Suri further teaches that the linker may be of the amino acid sequences SG (page 78, row 7) or GS (page 95, row 3). In instant SEQ ID NO: 36 the linker between the scFv region and the transmembrane region is “AS”, however, the substitution of an alanine residue for the glycine residue in the linker is also considered to be an obvious simple substitution as it is known in the art that alanine can be used in linker formation (for example, see Suri page 131, [00293] and page 132, [00295]). Overall, Daga, Ma, Suri, and Jensen teach the functional components of the CARs of the instant claims. The substitution of a known amino acid for another in the linkers of the CAR structure is not considered to be a novel concept as a skilled artesian would reasonably expect the linker to operate with the same function.
	By combining the teachings of Hedge, Ma, Jensen, Daga, and Suri, it would have been obvious for a skilled artesian to arrive at the instantly claimed invention with a bi-specific CAR comprising a first CAR identical to amino acid sequences of instant SEQ ID NO: 23 and a second CAR with an amino acid sequence identical to SEQ ID NO: 36 or 197.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of Ma, Jensen, Daga, and Suri and use the CAR structures taught by these references in the bi-specific modified immune cell taught by Hedge. A skilled artesian would have been motivated to make this combination in order to target two known and studied tumor specific antigens while overcoming escape mechanisms employed by tumors during treatment as discussed by Hedge (abstract). 

Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Hedge, M., et al (2013) Combinational targeting offsets antigen escape and enhances effector functions of adoptively transferred T cells in glioblastoma Molecular Therapy 21(11) 2087-2101 as applied to claim 79 above and in further view of Yoon, D.H., et al (2018) Incorporation of Immune Checkpoint Blockade into chimeric antigen receptor T cells (CAR-Ts): combination or built-in CAR-T Int. J. Mol. Sci 19(340); 1-16.
Hedge teaches the modified cell of claim 79 as discussed above.
Hedge, however, does not disclose that the cell further comprises an inhibitor of an immune checkpoint, where the modified cell secretes the inhibitor of the immune checkpoint.
Yoon teaches that CAR T cell therapy represents the first FDA approved gene therapy and that these engineered cells function with unprecedented efficacy in the treatment of refractory CD19 positive hematologic malignancies. Yoon teaches that CAR translation to solid tumors is also being actively investigated; however, the efficacy to date has been variable due to tumor-evolved mechanisms that inhibit local immune cell activity (abstract). Yoon teaches that “to bolster the potency of CAR-T cells, modulation of the immunosuppressive tumor microenvironment with immune-checkpoint blockade is a promising strategy”. On this front, Yoon provides a review of CAR-T cells and their synergy with immune-checkpoint blockade (abstract). 
Yoon teaches that in a phase I study of EGFR-directed CAR-T cells for relapsed/refractory EGFR+ non-small cell lung cancer patients there were only 2 responders and 5 patients with stable disease out of 11 patients in the study. Yoon further teaches that in a dose-escalation phase I/II study used to establish the feasibility and safety of administering HER2-targeted CAR-T cells to patients with recurrent or refractory HER2-positive tumors the clinical benefit was limited with only 4/17 evaluable patients exhibiting stable disease (page 3, paragraph 1). Yoon teaches that the reason for this difference may be primarily contributed by the disparity in the tumor-intrinsic mechanisms and the associated tumor microenvironment playing a role in the inhibition of antitumor immune responses. Yoon teaches that on a molecular level, numerous inhibitory immune checkpoint molecules are upregulated and, accordingly, attempts have been made to modulate this pathway in order to promote better CAR-T cell activity in the tumor environment (page 3, paragraph 2). 
Yoon teaches numerous CARs which have been modified to secrete inhibitors of immune checkpoints (Figure 2, caption, “CAR-T cells can be augmented in efficacy with PD-1 blockade by systemic combination of anti-PD-1 or anti-PD-L1 antibodies and being engineered to secrete andit-PD-1/PD-L1 by CAR T cells”; page 7, “5. Built-in CAR-T; Incorporation of PD-1 Blockade into CAR-T cells” and “5.1 In situ secretion of anti-PD-1 or anti-PD-L1 antibodies”; page 7, paragraph 4, “in sum, these ‘built-in’ therapies show promise and CAR-T cells that secrete either anti-PD-1, angit-PD-L1, or anti-CTLA-4 antibodies are currently being evaluated in clinical trials”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the immune cell taught by Hedge to secrete an inhibitor of an immune checkpoint as taught by Yoon. A skilled artesian would have been motivated to make this combination in order to modulate the upregulated immune checkpoints in the tumor environment that are leading to tumor evasion (Yoon, abstract).

Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Hedge, M., et al (2013) Combinational targeting offsets antigen escape and enhances effector functions of adoptively transferred T cells in glioblastoma Molecular Therapy 21(11) 2087-2101 as applied to claim 79 above and in further view of Binder, Z.A., et al (2018) Epidermal growth factor receptor extracellular domain mutations in glioblastoma present opportunities for clinical imaging and therapeutic development Cancer Cell 34(1); 163-177. 
Hedge teaches the modified cell of claim 79 as discussed above. 
Hedge teaches that in preclinical models of GBM, CAR T cells have shown robust antitumor activity and are currently being investigated in phase I/II studies that target the glioma-restricted antigens IL-13Ra2, HER2, and EGFR.
	Hedge, however, does not disclose which EGFR isoform the second CAR is capable of binding to, or that it binds to those of instant claim 85.
	Binder explored the clinical and pathological impact of EGFR extracellular domain missense mutations. Binder teaches that a retrospective assessment of 260 glioblastoma patients revealed a significant reduction in overall survival in patients having tumors with EGFR mutations at alanine 289 (EGFRA289D/T/V) (page 2, paragraph 1, “Summary”). Binder teaches that intra-tumoral heterogeneity is a key factor in the poor therapeutic success for GBM and that a seminal study found that 57% of GBM specimens contain a mutation, rearrangement, splicing alteration, and or amplification of EGFR (page 3, paragraph 2). Binder teaches that in a study of 260 GBM patients, EGFR was amplified in 38% of the cases and EGFRvIII was found in 25% of the cases. Binder further teaches that the most common missense mutations were ECD mutations A289D/T/V, R108G/K, and G598V (page 4, paragraph 3). In addition to these mutations, Binder also teaches antibodies that bind to wt EGFR when it is expressed at amplified levels and that these antibodies have shown promise in phase I/II clinical trials in GBM patients (page 8, paragraph 2).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have targeted EGFR isoforms from the group comprising of wild type EGFR, mutated EGFR, EGFR A289 V/D/T, EGFR R108G/K, and EGFR G598V as taught by Binder with the EGFR CAR in the bi-specific modified cell taught by Hedge. A skilled artesian would have been motivated to target these isoforms of EGFR with the CAR as they have been characterized and demonstrated to be present in patients with glioblastoma. 

Claims 73-75 and 94-95 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/156711 A1 (Abate-Daga, D.) 30 August 2018, priority date 22 February 2017 (herein “Daga”) in view of US 9,828,428 B2 (Ma, D., et al) 28 November 2017 as applied to claims 69 and 90 above, and in further view of Yoon, D.H., et al (2018) Incorporation of Immune Checkpoint Blockade into chimeric antigen receptor T cells (CAR-Ts): combination or built-in CAR-T Int. J. Mol. Sci 19(340); 1-16.

Regarding claim 73, Daga and Ma teach modified cell of claim 69 as discussed above.
Daga and Ma, however, do not disclose the modified cell further comprises an inhibitor of an immune checkpoint wherein the modified cell secretes the inhibitor of the immune checkpoint.
Yoon teaches that CAR T cell therapy represents the first FDA approved gene therapy and that these engineered cells function with unprecedented efficacy in the treatment of refractory CD19 positive hematologic malignancies. Yoon teaches that CAR translation to solid tumors is also being actively investigated; however, the efficacy to date has been variable due to tumor-evolved mechanisms that inhibit local immune cell activity (abstract). Yoon teaches that “to bolster the potency of CAR-T cells, modulation of the immunosuppressive tumor microenvironment with immune-checkpoint blockade is a promising strategy”. On this front, Yoon provides a review of CAR-T cells and their synergy with immune-checkpoint blockade (abstract). 
Yoon teaches that in a phase I study of EGFR-directed CAR-T cells for relapsed/refractory EGFR+ non-small cell lung cancer patients there were only 2 responders and 5 patients with stable disease out of 11 patients in the study. Yoon further teaches that in a dose-escalation phase I/II study used to establish the feasibility and safety of administering HER2-targeted CAR-T cells to patients with recurrent or refractory HER2-positive tumors the clinical benefit was limited with only 4/17 evaluable patients exhibiting stable disease (page 3, paragraph 1). Yoon teaches that the reason for this difference may be primarily contributed by the disparity in the tumor-intrinsic mechanisms and the associated tumor microenvironment playing a role  in the inhibition of antitumor immune responses. Yoon teaches that on a molecular level, numerous inhibitory immune checkpoint molecules are upregulated and, accordingly, attempts have been made to modulate this pathway in order to promote better CAR-T cell activity in the tumor environment (page 3, paragraph 2). 
Yoon teaches numerous CARs which have been modified to secrete inhibitors of immune checkpoints (Figure 2, caption, “CAR-T cells can be augmented in efficacy with PD-1 blockade by systemic combination of anti-PD-1 or anti-PD-L1 antibodies and being engineered to secrete andit-PD-1/PD-L1 by CAR T cells”; page 7, “5. Built-in CAR-T; Incorporation of PD-1 Blockade into CAR-T cells” and “5.1 In situ secretion of anti-PD-1 or anti-PD-L1 antibodies”; page 7, paragraph 4, “in sum, these ‘built-in’ therapies show promise and CAR-T cells that secrete either anti-PD-1, angit-PD-L1, or anti-CTLA-4 antibodies are currently being evaluated in clinical trials”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the cell taught by Daga and Ma to secrete an inhibitor of an immune checkpoint as taught by Yoon. A skilled artesian would have been motivated to make this combination in order to modulate the upregulated immune checkpoints in the tumor environment that are leading to tumor evasion (Yoon, abstract). 
This conclusion of obviousness is further supported by MPEP 2141 (III) which teaches exemplary rationales that may support a conclusion of obviousness including KSR (C) Use of known technique to improve similar devices (methods or products) in the same way. In this case, Yoon is teaching the benefits of using CARs which have been modified to secrete inhibitors of immune checkpoints for the treatment of solid cancers. Yoon teaches that this modification can bolster the potency of CAR-T cells, by modulating the immunosuppressive tumor microenvironment. A skilled artesian would have reasonably concluded that this improvement to CAR-T cells would extend to the modified cell taught by Daga and Ma. 

Regarding claims 74 and 75, Daga, Ma, and Yoon teach the method of claim 
Yoon further teaches that the checkpoint is selected from PD-1 or CTLA-4 and that the checkpoint inhibitor is an anti-PD-1 or anti-CTLA-4 antibody (page 7, paragraph 4; “these ‘built-in’ therapies show promise and CAR-T cells that secrete either anti-PD-1, anti-PD-L1, or anti-CTLA4 antibodies are currently being evaluated in clinical trials”; page 8, Table 2).
Yoon further teaches that TIM-3 is an inhibitory immune checkpoint molecule capable of suppressing type 1 T helper (Th1) responses and mediating T cell exhaustion. Yoon further teaches that in a model of acute myeloid leukemia, there was a significant up-regulation of TIM-3 on CAR-T cells isolated from mice with relapsed disease compared with T cells isolated from mice in remission after CAR-T cell therapy. Yoon also teaches that the addition of systemic PD-1 or TIM-3 blockade to CAR-T cell treatment resulted in a synergistic anti-tumor activity suggesting that TIM-3 blockade may be useful in conjugation with CAR-T therapy (page 10, paragraph 4). 


Regarding claim 94, Daga and Ma teach method of claim 90 as discussed above.
Daga and Ma, however, do not disclose the modified cell secretes the inhibitor of the immune checkpoint.
Yoon teaches that CAR T cell therapy represents the first FDA approved gene therapy and that these engineered cells function with unprecedented efficacy in the treatment of refractory CD19 positive hematologic malignancies. Yoon teaches that CAR translation to solid tumors is also being actively investigated; however, the efficacy to date has been variable due to tumor-evolved mechanisms that inhibit local immune cell activity (abstract). Yoon teaches that “to bolster the potency of CAR-T cells, modulation of the immunosuppressive tumor microenvironment with immune-checkpoint blockade is a promising strategy”. On this front, Yoon provides a review of CAR-T cells and their synergy with immune-checkpoint blockade (abstract). 
Yoon teaches that in a phase I study of EGFR-directed CAR-T cells for relapsed/refractory EGFR+ non-small cell lung cancer patients there were only 2 responders and 5 patients with stable disease out of 11 patients in the study. Yoon further teaches that in a dose-escalation phase I/II study used to establish the feasibility and safety of administering HER2-targeted CAR-T cells to patients with recurrent or refractory HER2-positive tumors the clinical benefit was limited with only 4/17 evaluable patients exhibiting stable disease (page 3, paragraph 1). Yoon teaches that the reason for this difference may be primarily contributed by the disparity in the tumor-intrinsic mechanisms and the associated tumor microenvironment playing a role in the inhibition of antitumor immune responses. Yoon teaches that on a molecular level, numerous inhibitory immune checkpoint molecules are upregulated and, accordingly, attempts have been made to modulate this pathway in order to promote better CAR-T cell activity in the tumor environment (page 3, paragraph 2). 
Yoon teaches numerous CARs which have been modified to secrete inhibitors of immune checkpoints (Figure 2, caption, “CAR-T cells can be augmented in efficacy with PD-1 blockade by systemic combination of anti-PD-1 or anti-PD-L1 antibodies and being engineered to secrete andit-PD-1/PD-L1 by CAR T cells”; page 7, “5. Built-in CAR-T; Incorporation of PD-1 Blockade into CAR-T cells” and “5.1 In situ secretion of anti-PD-1 or anti-PD-L1 antibodies”; page 7, paragraph 4, “in sum, these ‘built-in’ therapies show promise and CAR-T cells that secrete either anti-PD-1, angit-PD-L1, or anti-CTLA-4 antibodies are currently being evaluated in clinical trials”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the method taught by Daga and Ma and modified the immune cell to secrete an inhibitor of an immune checkpoint as taught by Yoon. A skilled artesian would have been motivated to make this combination in order to modulate the upregulated immune checkpoints in the tumor environment that are leading to tumor evasion (Yoon, abstract). 
This conclusion of obviousness is further supported by MPEP 2141 (III) which teaches exemplary rationales that may support a conclusion of obviousness including KSR (C) Use of known technique to improve similar devices (methods or products) in the same way. In this case, Yoon is teaching the benefits of using CARs which have been modified to secrete inhibitors of immune checkpoints for the treatment of solid cancers. Yoon teaches that this modification can bolster the potency of CAR-T cells, by modulating the immunosuppressive tumor microenvironment. A skilled artesian would have reasonably concluded that this improvement to CAR-T cells in the treatment of solid tumors would extend to the treatment method taught by Daga and Ma. 

Regarding claim 95, Daga, Ma, and Yoon teach the method of claim 94 as discussed above.
Yoon teaches that the checkpoint inhibitor is selected from PD-1 or CTLA-4 (page 7, paragraph 4; “these ‘built-in’ therapies show promise and CAR-T cells that secrete either anti-PD-1, anti-PD-L1, or anti-CTLA4 antibodies are currently being evaluated in clinical trials”; page 8, Table 2).
Yoon further teaches that TIM-3 is an inhibitory immune checkpoint molecule capable of suppressing type 1 T helper (Th1) responses and mediating T cell exhaustion. Yoon further teaches that in a model of acute myeloid leukemia, there was a significant up-regulation of TIM-3 on CAR-T cells isolated from mice with relapsed disease compared with T cells isolated from mice in remission after CAR-T cell therapy. Yoon also teaches that the addition of systemic PD-1 or TIM-3 blockade to CAR-T cell treatment resulted in a synergistic anti-tumor activity suggesting that TIM-3 blockade may be useful in conjugation with CAR-T therapy (page 10, paragraph 4). 

Claims 104 and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge, M., et al (2013) Combinational targeting offsets antigen escape and enhances effector functions of adoptively transferred T cells in glioblastoma Molecular Therapy 21(11) 2087-2101 as applied to claim 99 above and in further view of Yoon, D.H., et al (2018) Incorporation of Immune Checkpoint Blockade into chimeric antigen receptor T cells (CAR-Ts): combination or built-in CAR-T Int. J. Mol. Sci 19(340); 1-16.

Regarding claim 104, Hedge teaches method of claim 99 as discussed above.
Hedge, however, does not disclose the modified cell secretes the inhibitor of the immune checkpoint.
Yoon teaches that CAR T cell therapy represents the first FDA approved gene therapy and that these engineered cells function with unprecedented efficacy in the treatment of refractory CD19 positive hematologic malignancies. Yoon teaches that CAR translation to solid tumors is also being actively investigated; however, the efficacy to date has been variable due to tumor-evolved mechanisms that inhibit local immune cell activity (abstract). Yoon teaches that “to bolster the potency of CAR-T cells, modulation of the immunosuppressive tumor microenvironment with immune-checkpoint blockade is a promising strategy”. On this front, Yoon provides a review of CAR-T cells and their synergy with immune-checkpoint blockade (abstract). 
Yoon teaches that in a phase I study of EGFR-directed CAR-T cells for relapsed/refractory EGFR+ non-small cell lung cancer patients there were only 2 responders and 5 patients with stable disease out of 11 patients in the study. Yoon further teaches that in a dose-escalation phase I/II study used to establish the feasibility and safety of administering HER2-targeted CAR-T cells to patients with recurrent or refractory HER2-positive tumors the clinical benefit was limited with only 4/17 evaluable patients exhibiting stable disease (page 3, paragraph 1). Yoon teaches that the reason for this difference may be primarily contributed by the disparity in the tumor-intrinsic mechanisms and the associated tumor microenvironment playing a role in the inhibition of antitumor immune responses. Yoon teaches that on a molecular level, numerous inhibitory immune checkpoint molecules are upregulated and, accordingly, attempts have been made to modulate this pathway in order to promote better CAR-T cell activity in the tumor environment (page 3, paragraph 2). 
Yoon teaches numerous CARs which have been modified to secrete inhibitors of immune checkpoints (Figure 2, caption, “CAR-T cells can be augmented in efficacy with PD-1 blockade by systemic combination of anti-PD-1 or anti-PD-L1 antibodies and being engineered to secrete andit-PD-1/PD-L1 by CAR T cells”; page 7, “5. Built-in CAR-T; Incorporation of PD-1 Blockade into CAR-T cells” and “5.1 In situ secretion of anti-PD-1 or anti-PD-L1 antibodies”; page 7, paragraph 4, “in sum, these ‘built-in’ therapies show promise and CAR-T cells that secrete either anti-PD-1, angit-PD-L1, or anti-CTLA-4 antibodies are currently being evaluated in clinical trials”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the method taught by Hedge and modified the immune cell to secrete an inhibitor of an immune checkpoint as taught by Yoon. A skilled artesian would have been motivated to make this combination in order to modulate the upregulated immune checkpoints in the tumor environment that are leading to tumor evasion (Yoon, abstract). 
This conclusion of obviousness is further supported by MPEP 2141 (III) which teaches exemplary rationales that may support a conclusion of obviousness including KSR (C) Use of known technique to improve similar devices (methods or products) in the same way. In this case, Yoon is teaching the benefits of using CARs which have been modified to secrete inhibitors of immune checkpoints for the treatment of solid cancers. Yoon teaches that this modification can bolster the potency of CAR-T cells, by modulating the immunosuppressive tumor microenvironment. A skilled artesian would have reasonably concluded that this improvement to CAR-T cells in the treatment of solid tumors would extend to the treatment method taught by Hedge. 

Regarding claim 105, Hedge and Yoon teach the method of claim 94 as discussed above.
Yoon teaches that the checkpoint inhibitor is selected from PD-1 or CTLA-4 (page 7, paragraph 4; “these ‘built-in’ therapies show promise and CAR-T cells that secrete either anti-PD-1, anti-PD-L1, or anti-CTLA4 antibodies are currently being evaluated in clinical trials”; page 8, Table 2).
Yoon further teaches that TIM-3 is an inhibitory immune checkpoint molecule capable of suppressing type 1 T helper (Th1) responses and mediating T cell exhaustion. Yoon further teaches that in a model of acute myeloid leukemia, there was a significant up-regulation of TIM-3 on CAR-T cells isolated from mice with relapsed disease compared with T cells isolated from mice in remission after CAR-T cell therapy. Yoon also teaches that the addition of systemic PD-1 or TIM-3 blockade to CAR-T cell treatment resulted in a synergistic anti-tumor activity suggesting that TIM-3 blockade may be useful in conjugation with CAR-T therapy (page 10, paragraph 4). 

 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/156711 A1 (Abate-Daga, D.) 30 August 2018, priority date 22 February 2017 (herein “Daga”) as applied to claim 19 above, and in further view of Mauro, V.P. (2018) Codon Optimization in the Production of Recombinant Biotherapeutics: Potential Risks and Considerations BioDrugs 32: 69-81.
Daga teaches the nucleic acid of claim 19 as discussed above.
As discussed in the rejection of claim 2 above, Daga teaches that the antigen-binding domain of the CAR capable of binding IL13Ra2 comprises a heavy chain variable region identical to the amino acid disclosed in instant SEQ ID NO: 8 or a light chain variable region identical to the amino acid disclosed in instant SEQ ID NO: 9 (see alignments above in the rejection of claim 2).
The instant specification teaches that the polynucleotide sequences disclosed in the instant claim, SEQ ID NO:s 57 and 61, are the heavy and light chain variable regions of the Hu07 antibody, the amino acid transcription of which are instant SEQ ID NO:s 8 and 9, respectively (instant specification, pages 61-62 and 70-71).
While Daga does not disclose the polynucleotide sequences that encode the amino acid sequences that match instant SEQ ID NO:s 8 and 9, the reverse transcription between amino acid sequences and the nucleic acid sequences that encode them, as well as codon optimization were routine in the art prior to the effective filing date of the claimed invention.
For example, Mauro reviewed codon optimization for therapeutic protein production in mammalian cells. Mauro teaches that “the process of reverse translation was used to express the first recombinant peptide, somatostatin, without knowing the mRNA sequence. As gene sequences became available and were analyzed, it became evident that synonymous codon usage in nature is not random.” (page 72, right column, paragraph 3). Mauro speaks to codon optimization and teaches that codon optimization strategies attempt to increase protein expression by altering the codon usage of the gene. Mauro states that “altering codon usage is possible because 20 amino acids are encoded by 61 codons” which Mauro discloses in Figure 1a (page 72, right column, paragraph 3; Figure 1a page 72). Mauro further teaches that “synonymous codons therefore provide a great deal of flexibility. In fact, for recombinant protein expression, a gene can be synthesized without even knowing the mRNA sequence by reverse translating the amino acid sequence” (page 72, right column, paragraph 3). 
Based on the teachings of Mauro, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the amino acid sequences disclosed by Daga to arrive at the instantly claimed nucleic acids using reverse transcription and optimization that is known and routine in the art. A skilled artesian would have been motivated to make this combination in order to produce a nucleic acid that could be used to express the heavy and light chain variable regions disclosed by Daga. 
It is further noted that the instant claim is drawn to the nucleic acid of claim 19 and adds the limitation “wherein the antigen-binding domain comprises a heavy chain variable region encoded by a polynucleotide sequence… and/or a light chain variable region encoded by a polynucleotide sequence…”. In this case, Daga teaches that the binding domain comprises a heavy chain variable region or a light chain variable region that are encoded by the polynucleotides disclosed. 

Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/156711 A1 (Abate-Daga, D.) 30 August 2018, priority date 22 February 2017 (herein “Daga”) as applied to claim 19 above, and in further view of US 9,828,428 B2 (Ma, D., et al) 28 November 2017 (herein “Ma”), WO 2018/161017 A1 (Suri, V., et al) 07 September 2018, priority 03 March 2017 (herein “Suri”) and Mauro, V.P. (2018) Codon Optimization in the Production of Recombinant Biotherapeutics: Potential Risks and Considerations BioDrugs 32: 69-81.

Regarding claim 21, Daga teaches the nucleic acid of claim 19 as discussed above.
As discussed previously in the rejection of claim 4 under 35 USC 103 above, Daga teaches that the antigen-binding domain of the CAR capable of binding IL13Ra2 comprises a heavy chain variable region identical to the amino acid disclosed in instant SEQ ID NO: 8 and/or a light chain variable region identical to the amino acid disclosed in instant SEQ ID NO: 9 (see alignments above in the rejection of claim 2). Daga modified by Ma and Suri teaches scFv regions that are identical to instant SEQ ID NO:s 10 and 11 (see alignments above in the 35 USC 103 rejection of claim 4).
The instant specification teaches that the polynucleotide sequences disclosed in the instant claim, SEQ ID NO:s 133 and 138, are Hu07 scFv (VL>VH) and Hu07 scFv (VH>VL), respectively the amino acid transcription of which are instant SEQ ID NO:s 10 and 11, respectively (instant specification pages 62, 84, and 85-86).
While Daga, Ma, and Suri do not disclose the polynucleotide sequences that encode the amino acid sequences that match instant SEQ ID NO:s 10 and 11, the reverse transcription between amino acid sequences and the nucleic acid sequences that encode them, as well as codon optimization were routine in the art prior to the effective filing date of the claimed invention.
For example, Mauro reviewed codon optimization for therapeutic protein production in mammalian cells. Mauro teaches that “the process of reverse translation was used to express the first recombinant peptide, somatostatin, without knowing the mRNA sequence. As gene sequences became available and were analyzed, it became evident that synonymous codon usage in nature is not random.” (page 72, right column, paragraph 3). Mauro speaks to codon optimization and teaches that codon optimization strategies attempt to increase protein expression by altering the codon usage of the gene. Mauro states that “altering codon usage is possible because 20 amino acids are encoded by 61 codons” which Mauro discloses in Figure 1a (page 72, right column, paragraph 3; Figure 1a page 72). Mauro further teaches that “synonymous codons therefore provide a great deal of flexibility. In fact, for recombinant protein expression, a gene can be synthesized without even knowing the mRNA sequence by reverse translating the amino acid sequence” (page 72, right column, paragraph 3). 
Based on the teachings of Mauro, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the amino acid sequences disclosed by Daga, Ma, and Suri to arrive at the instantly claimed nucleic acids using reverse transcription and optimization that is known and routine in the art. A skilled artesian would have been motivated to make this combination in order to produce a nucleic acid that could be used to express the scFv regions disclosed by Daga, Ma, and Suri. 
It is further noted that the instant claim is drawn to the nucleic acid of claim 19 and adds the limitation “wherein the antigen-binding domain comprises a single-chain variable fragment (scFv) encoded by a polynucleotide sequence…”. In this case, Daga, Ma, and Suri teach that the binding domain comprises scFv regions that are encoded by the polynucleotides disclosed. 

Regarding claim 29, As discussed previously in the rejection of claim 18 under 35 USC 103 above, Daga, Ma, and Suri combined teach CAR amino acid sequences of SEQ ID NO:s 23 and 55 (see alignments and discussion above in the 35 USC 103 rejection of claim 18).
The instant specification teaches that the polynucleotide sequences disclosed in the instant claim, SEQ ID NO:s 65 and 66, are Hu07 CAR (VH>VL) and Hu07 CAR (VL>VH), respectively the amino acid transcription of which are instant SEQ ID NO:s 23 and 55, respectively (instant specification pages 62-63, 70, and 71-72).
While Daga, Ma, and Suri do not disclose the polynucleotide sequences that encode the amino acid sequences that match instant SEQ ID NO:s 23 and 55, the reverse transcription between amino acid sequences and the nucleic acid sequences that encode them, as well as codon optimization were routine in the art prior to the effective filing date of the claimed invention.
For example, Mauro reviewed codon optimization for therapeutic protein production in mammalian cells. Mauro teaches that “the process of reverse translation was used to express the first recombinant peptide, somatostatin, without knowing the mRNA sequence. As gene sequences became available and were analyzed, it became evident that synonymous codon usage in nature is not random.” (page 72, right column, paragraph 3). Mauro speaks to codon optimization and teaches that codon optimization strategies attempt to increase protein expression by altering the codon usage of the gene. Mauro states that “altering codon usage is possible because 20 amino acids are encoded by 61 codons” which Mauro discloses in Figure 1a (page 72, right column, paragraph 3; Figure 1a page 72). Mauro further teaches that “synonymous codons therefore provide a great deal of flexibility. In fact, for recombinant protein expression, a gene can be synthesized without even knowing the mRNA sequence by reverse translating the amino acid sequence” (page 72, right column, paragraph 3). 
Based on the teachings of Mauro, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the amino acid sequences disclosed by Daga, Ma, and Suri to arrive at the instantly claimed nucleic acids using reverse transcription and optimization that is known and routine in the art. A skilled artesian would have been motivated to make this combination in order to produce a nucleic acid that could be used to express the CAR receptors disclosed by Daga, Ma, and Suri. 

Claims 32 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge, M., et al (2013) Combinational targeting offsets antigen escape and enhances effector functions of adoptively transferred T cells in glioblastoma Molecular Therapy 21(11) 2087-2101 in view of WO 2017/027291 A1 (Jensen, M.C.) 16 February 2017 as applied to claim 30 above, and in further view of US 9,828,428 B2 (Ma, D., et al) 28 November 2017 (herein “Ma”) and Mauro, V.P. (2018) Codon Optimization in the Production of Recombinant Biotherapeutics: Potential Risks and Considerations BioDrugs 32: 69-81.

Regarding claim 32, Hedge and Jensen teach the nucleic acid of claim 30 as discussed above.
As discussed in the rejection of claim 81 above, Hedge, Jsensen, and Ma teach that the antigen-binding domain of the first CAR capable of binding IL13Ra2 comprises a heavy chain variable region identical to the amino acid disclosed in instant SEQ ID NO: 8 and a light chain variable region identical to the amino acid disclosed in instant SEQ ID NO: 9 (see discussion above in the rejection of claim 81).
The instant specification teaches that the polynucleotide sequences disclosed in the instant claim, SEQ ID NO:s 57 and 61, are the heavy and light chain variable regions of the Hu07 antibody, the amino acid transcription of which are instant SEQ ID NO:s 8 and 9, respectively (instant specification, pages 61-62 and 70-71).
While Hedge, Ma, and Jensen do not disclose the polynucleotide sequences that encode the amino acid sequences that match instant SEQ ID NO:s 8 and 9, the reverse transcription between amino acid sequences and the nucleic acid sequences that encode them, as well as codon optimization were routine in the art prior to the effective filing date of the claimed invention.
For example, Mauro reviewed codon optimization for therapeutic protein production in mammalian cells. Mauro teaches that “the process of reverse translation was used to express the first recombinant peptide, somatostatin, without knowing the mRNA sequence. As gene sequences became available and were analyzed, it became evident that synonymous codon usage in nature is not random.” (page 72, right column, paragraph 3). Mauro speaks to codon optimization and teaches that codon optimization strategies attempt to increase protein expression by altering the codon usage of the gene. Mauro states that “altering codon usage is possible because 20 amino acids are encoded by 61 codons” which Mauro discloses in Figure 1a (page 72, right column, paragraph 3; Figure 1a page 72). Mauro further teaches that “synonymous codons therefore provide a great deal of flexibility. In fact, for recombinant protein expression, a gene can be synthesized without even knowing the mRNA sequence by reverse translating the amino acid sequence” (page 72, right column, paragraph 3). 
Based on the teachings of Mauro, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the amino acid sequences disclosed by Hedge, Ma, and Jensen to arrive at the instantly claimed nucleic acids using reverse transcription and optimization that is known and routine in the art. A skilled artesian would have been motivated to make this combination in order to produce a nucleic acid that could be used to express the heavy and light chain variable regions disclosed by Hedge, Ma, and Jensen. 
It is further noted that the instant claim is drawn to the nucleic acid of claim 30 and adds the limitation “wherein the antigen-binding domain comprises a heavy chain variable region encoded by a polynucleotide sequence… and/or a light chain variable region encoded by a polynucleotide sequence…”. In this case, Hedge, Ma, and Jensen teach that the binding domain comprises a heavy chain variable region or a light chain variable region that is encoded by the polynucleotides disclosed. 

Regarding claim 52, as discussed in the rejection of claim 81 above, Hedge, Jensen, and Ma teach that the antigen-binding domain of the first CAR capable of binding IL13Ra2 comprises a heavy chain variable region identical to the amino acid disclosed in instant SEQ ID NO: 8 and a light chain variable region identical to the amino acid disclosed in instant SEQ ID NO: 9 (see discussion above in the rejection of claim 81). Hedge, Jensen, and Ma further teach that the second CAR comprises a heavy chain variable region identical to the amino acid disclosed in instant SEQ ID NO: 31, and a light chain variable region identical to the amino acid disclosed in SEQ ID NO: 32.
The instant specification teaches that the polynucleotide sequences disclosed in the instant claim, SEQ ID NO:s 139 or 194 and 140 or 195, are the heavy and light chain variable regions of the 806 antibody, the amino acid transcription of which are instant SEQ ID NO:s 31 and 32, respectively (instant specification, pages 63-64).
While Hedge, Ma, and Jensen do not disclose the polynucleotide sequences that encode the amino acid sequences that match instant SEQ ID NO:s 31 and 32, the reverse transcription between amino acid sequences and the nucleic acid sequences that encode them, as well as codon optimization were routine in the art prior to the effective filing date of the claimed invention.
For example, Mauro reviewed codon optimization for therapeutic protein production in mammalian cells. Mauro teaches that “the process of reverse translation was used to express the first recombinant peptide, somatostatin, without knowing the mRNA sequence. As gene sequences became available and were analyzed, it became evident that synonymous codon usage in nature is not random.” (page 72, right column, paragraph 3). Mauro speaks to codon optimization and teaches that codon optimization strategies attempt to increase protein expression by altering the codon usage of the gene. Mauro states that “altering codon usage is possible because 20 amino acids are encoded by 61 codons” which Mauro discloses in Figure 1a (page 72, right column, paragraph 3; Figure 1a page 72). Mauro further teaches that “synonymous codons therefore provide a great deal of flexibility. In fact, for recombinant protein expression, a gene can be synthesized without even knowing the mRNA sequence by reverse translating the amino acid sequence” (page 72, right column, paragraph 3). 
Based on the teachings of Mauro, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the amino acid sequences disclosed by Hedge, Ma, and Jensen to arrive at the instantly claimed nucleic acids using reverse transcription and optimization that is known and routine in the art. A skilled artesian would have been motivated to make this combination in order to produce a nucleic acid that could be used to express the heavy and light chain variable regions disclosed by Hedge, Ma, and Jensen. 
It is further noted that the instant claim is drawn antigen-binding domains comprising heavy and light chain variable regions encoded by the polynucleotide sequences claimed. In this case, Hedge, Ma, and Jensen teach that the binding domains comprise heavy chain variable regions and a light chain variable regions that are encoded by the polynucleotides disclosed. 

Claims 33, 37, 42, 43, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge, M., et al (2013) Combinational targeting offsets antigen escape and enhances effector functions of adoptively transferred T cells in glioblastoma Molecular Therapy 21(11) 2087-2101 in view of WO 2017/027291 A1 (Jensen, M.C.) 16 February 2017 as applied to claim 30 above, and in further view of US 9,828,428 B2 (Ma, D., et al) 28 November 2017 (herein “Ma”), WO 2018/161017 A1 (Suri, V., et al) 07 September 2018, priority 03 March 2017 (herein “Suri”) and Mauro, V.P. (2018) Codon Optimization in the Production of Recombinant Biotherapeutics: Potential Risks and Considerations BioDrugs 32: 69-81.
The combination of the references Hedge, Jensen, Ma, and Suri teach the amino acid sequences of the scFv binding domains of the first and second CARs (see discussion in regards to claim 81) as well as the amino acid of the first and second CARs (see discussion in regards to claim 83). 
While Hedge, Ma, Jensen, and Suri do not disclose the polynucleotide sequences that encode these amino acid sequences, the reverse transcription between amino acid sequences and the nucleic acid sequences that encode them, as well as codon optimization were routine in the art prior to the effective filing date of the claimed invention.
For example, Mauro reviewed codon optimization for therapeutic protein production in mammalian cells. Mauro teaches that “the process of reverse translation was used to express the first recombinant peptide, somatostatin, without knowing the mRNA sequence. As gene sequences became available and were analyzed, it became evident that synonymous codon usage in nature is not random.” (page 72, right column, paragraph 3). Mauro speaks to codon optimization and teaches that codon optimization strategies attempt to increase protein expression by altering the codon usage of the gene. Mauro states that “altering codon usage is possible because 20 amino acids are encoded by 61 codons” which Mauro discloses in Figure 1a (page 72, right column, paragraph 3; Figure 1a page 72). Mauro further teaches that “synonymous codons therefore provide a great deal of flexibility. In fact, for recombinant protein expression, a gene can be synthesized without even knowing the mRNA sequence by reverse translating the amino acid sequence” (page 72, right column, paragraph 3). 
Based on the teachings of Mauro, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the amino acid sequences disclosed by Hedge, Ma, Jensen, and Suri to arrive at the instantly claimed nucleic acids using reverse transcription and optimization that is known and routine in the art. A skilled artesian would have been motivated to make this combination in order to produce a nucleic acid that could be used to express the amino acids disclosed by Hedge, Ma, Jensen, and Suri. 
It is further noted that the instant claims 33, 42, and 53 are drawn to fragments encoded by the polynucleotide sequences claimed. In these cases, Hedge, Ma, Jensen, and Suri teach the fragments that are encoded by the polynucleotides disclosed. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647